                  Case 18-80856       Doc 20     Filed 11/16/18     Page 1 of 28



                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                 DURHAM DIVISION


In re:                                                )      Chapter 11
                                                      )
Advanced Sports Enterprises, Inc., et al.,1           )      Case No. 18-80856
                                                      )      (Joint Administration Pending)
                                                      )
                Debtors.                              )
                                                      )

    DEBTORS’ EMERGENCY MOTION FOR AN ORDER SHORTENING NOTICE AND
          SCHEDULING EXPEDITED HEARING ON FIRST DAY MOTIONS

          Advanced Sports Enterprises, Inc., Advanced Sports, Inc., Performance Direct, Inc.,

Bitech, Inc. and Nashbar Direct, Inc. (collectively, the “Debtors”) file this Emergency Motion for

an Order Shortening Notice and Scheduling Expedited Hearing on First Day Motions (the

“Motion”). In support of this Motion, the Debtors respectfully represent as follows:

                                 JURISDICTION AND VENUE

          1.    This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334. Consideration of this Motion is a core proceeding pursuant to 28 U.S.C. § 157(b).

Venue of this proceeding is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

          2.    The statutory predicates for the relief requested herein are section 105(a) of title

11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), and Rule

9006(c)(1) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).




1
    The Debtors in this case, along with each Debtor’s case number, are: (i) Advanced Sports
    Enterprises, Inc., Case No. 18-80856; (ii) Advanced Sports, Inc., Case No. 18-80857; (iii)
    Performance Direct, Inc., Case No. 18-80860; (iv) Bitech, Inc., Case No. 18-80858; and (v)
    Nashbar Direct, Inc., Case No. 18-80859. Each Debtor is a North Carolina Corporation.




6953565
                  Case 18-80856       Doc 20    Filed 11/16/18     Page 2 of 28



                                           BACKGROUND

       3.      On the date hereof (the “Petition Date”), each of the Debtors filed a voluntary

petition with the Court under chapter 11 of the Bankruptcy Code.

       4.      On the Petition Date, each Debtor filed a substantially similar motion with this

Court seeking to have its bankruptcy case jointly administered with the other Debtors’ cases

pursuant to Bankruptcy Rule 1015(b).

       5.      The factual background relating to the Debtors’ commencement of these cases is

set forth in detail in the Declaration of Patrick Cunnane in Support of First Day Motions and

Applications filed on the Petition Date and incorporated herein by reference.

       6.      The Debtors have continued in possession of their properties and have continued

to manage their businesses as debtors-in-possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

       7.      As of the date of this filing, no official committee of unsecured creditors has been

appointed in any of these cases, and no request has been made for the appointment of a trustee or

examiner.

                                      RELIEF REQUESTED

       8.      By this Motion, the Debtors respectfully request the entry of an order pursuant to

Bankruptcy Code section 105(a) and Bankruptcy Rule 9006(c)(1), shortening applicable notice

periods and scheduling a hearing on an expedited basis to consider the motions and applications

scheduled on the attached Exhibit “A (the “First Day Motions”). The relief requested in these

motions and applications is necessary to ensure that there is no damage to the Debtors’

businesses or the value of their assets.




                                                2
                 Case 18-80856        Doc 20     Filed 11/16/18     Page 3 of 28



        9.     Accordingly, the Debtors request that the Court approve notice of the hearing on

the motions and applications listed on Exhibit “A”.

                                      BASIS FOR RELIEF

        10.    Bankruptcy Rule 9006(c)(1) provides that “when an act is required or allowed to

be done at or within a specified time . . . , the court for cause shown may in its discretion with or

without motion or notice order the period reduced.”

        11.    Further, section 105(a) provides that “[t]he court may issue any order, process, or

judgment that is necessary or appropriate to carry out the provisions of this title.” “The basic

purpose of section 105(a) is to assure the bankruptcy courts power to take whatever action is

appropriate or necessary in aid of the exercise of their jurisdiction.” 2 Collier on Bankruptcy

¶ 105.01 (15th ed. rev. 2005). Thus, section 105(a) essentially codifies the bankruptcy court’s

inherent equitable powers. See Mgmt. Tech. Corp. v. Pardo (In re Mgmt. Tech. Corp.), 56 B.R.

337, 339 (Bankr. D.N.J. 1985) (holding that a court’s equitable power is derived from section

105).

        12.    In order to preserve the assets of the estates and maintain their ongoing business

operations, the Debtors request that this Court shorten applicable notice periods for those

motions and applications listed on Exhibit “A”. To require the Debtors to comply with otherwise

applicable notice requirements would cause immeasurable harm to the Debtors’ ability to

efficiently and effectively manage their operations and would create disruptions in the timely

payment of obligations.

        13.    The Debtors assert that the relief requested in this Motion is in the best interests

of their estates and creditors and will not prejudice the rights of any party in interest in these

cases. Relief similar to that requested herein has been granted this Court in other substantial




                                                 3
                  Case 18-80856       Doc 20     Filed 11/16/18     Page 4 of 28



chapter 11 cases. See, e.g., In re Diverse Label Printing, LLC, Case No. 18-10792 (Bankr.

M.D.N.C. July 24, 2018); In re Southern Season, Inc., Case No. 16-80558 (Bankr. M.D.N.C.

June 24, 2016).

       14.     Accordingly, the Debtors respectfully request an order from this Court shortening

applicable notice periods and scheduling a hearing on an expedited basis to consider the motions

and applications identified on the attached Exhibit A.

                             PROPOSED EXPEDITED NOTICE

       15.     The Debtors propose to provide notice of the expedited hearings in the manner

summarized on the spreadsheet attached hereto as Exhibit B, and as reflected in the proposed

order attached hereto as Exhibit C.

                                         CONCLUSION

       WHEREFORE, the Debtors respectfully request that this Court:

       (a)     enter an order in the form attached hereto as Exhibit C scheduling an expedited

               hearing on the motions and applications identified on the attached Exhibit A;

       (b)     approve the notice procedures requested herein in connection with the first day

               hearings on the Motions set forth on Exhibit A; and

       (c)     grant the Debtors such other and further relief as is just and proper.

                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 4
              Case 18-80856   Doc 20     Filed 11/16/18    Page 5 of 28



Dated: November 16, 2018               Respectfully submitted,

                                       NORTHEN BLUE LLP

                                       /s/ John A. Northen
                                       John A. Northen
                                       North Carolina State Bar No. 6789
                                       jan@nbfirm.com
                                       Vicki L. Parrott
                                       North Carolina State Bar No. 25449
                                       vlp@nbfirm.com
                                       John Paul H. Cournoyer
                                       North Carolina State Bar No. 42224
                                       jpc@nbfirm.com
                                       1414 Raleigh Road, Suite 435
                                       Chapel Hill, North Carolina 27517
                                       Telephone: (919) 968-4441
                                       1414 Raleigh Road, Suite 435
                                       Chapel Hill, North Carolina 27517
                                       Telephone: (919) 968-4441

                                       PROPOSED COUNSEL FOR THE
                                       DEBTORS-IN-POSSESSION

                                       FLASTER/GREENBERG P.C.
                                       William J. Burnett (PA Bar No. 75975)
                                       (pro hac application pending)
                                       Harry J. Giacometti (PA Bar No. 55861)
                                       (pro hac application pending)
                                       Damien Nicholas Tancredi (PA Bar No. 308317)
                                       (pro hac application pending)
                                       1835 Market Street, Suite 1050
                                       Philadelphia, PA 19103
                                       (215) 279-9383 Telephone
                                       (215) 279-9394 Facsimile
                                       william.burnett@flastergreenberg.com




                                          5
               Case 18-80856      Doc 20     Filed 11/16/18    Page 6 of 28



                                       EXHIBIT A

                                      List of Motions

1.    Debtors’ Motion for an Order Directing Joint Administration of Chapter 11 Cases
2.    Debtors’ Emergency Motion for an Order Establishing Notice and Administrative
      Procedures
3.    Debtors’ Emergency Motion for an Order to Extend Time to File Schedules and
      Statements of Financial Affairs
4.    Debtors’ Emergency Motion to Authorize Payment of Pre-Petition Wages, Payroll
      Taxes, Certain Employee Benefits, and Related Expenses, and Other Compensation to
      Employees
5.    Debtors’ Emergency Motion for Authority to Continue Pre-Existing Insurance
      Programs, to Maintain Insurance Premium Financing Programs, and to Pay Pre-Petition
      Premiums and Related Obligations
6.    Debtors’ Emergency Motion for Authority to (A) Maintain Certain Existing Depository
      Accounts, and (B) Continue Use of Related Business Forms
7.    Debtors’ Emergency Motion for an Order Authorizing the Debtors to Pay Pre-Petition
      Sales and Trust Fund Taxes and Related Obligations
8.    Debtors’ Emergency Motion For Interim and Final Orders (A) Prohibiting Utilities from
      Altering, Refusing, or Discontinuing Service on Account of Prepetition Invoices, (B)
      Deeming Utilities Adequately Assured of Future Performance, and (C) Establishing
      Procedures for Determining Adequate Assurance of Payment
9.    Debtors' Motion for Entry of an Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363,
      364, and 507 and Fed. R. Bankr. P. 2002, 4001 and 9014 (I) Authorizing Debtors and
      Debtors in Possession to Obtain Post-Petition Financing, (II) Authorizing Use of Cash
      Collateral, (III) Granting Liens and Super-Priority Claims, (IV) Granting Adequate
      Protection to Prepetition ABL Lenders, (V) Modifying the Automatic Stay, (VI)
      Scheduling a Final Hearing, and (VII) Granting Related Relief
10.   Application for Authority to Retain Kurtzman Carson Consultants LLC as Claims,
      Noticing, and Balloting Agent for the Debtors
11.   Debtors’ Emergency Motion for Interim and Final Orders: (I) Authorizing the Debtors
      to Assume the Consulting Agreement; (II) Authorizing and Approving Store Closing
      Sales Free and Clear of All Liens, Claims and Encumbrances; and (III) Granting Related
      Relief
12.   Motion of Debtors Pursuant to 11 U.S.C. §§ 105, 365, and 554 for Approval of Global
      Procedures for (a) Rejecting Unexpired Nonresidential Real Property Leases, and (b) the
      Abandonment of De Minimus Assets
13.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
      Maintain and Administer their Existing Customer Programs and Honor Certain
      Prepetition Obligations Related Thereto and (II) Granting Related Relief
                  Case 18-80856     Doc 20    Filed 11/16/18    Page 7 of 28



   14. Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
       Pay Prepetition Claims of Lien Claimants and Import Claimants, (II) Confirming
       Administrative Expense Priority of Outstanding Orders, and (III) Granting Related
       Relief




DMSLIBRARY01\32856152.v3                      2
Case 18-80856   Doc 20   Filed 11/16/18   Page 8 of 28



                    EXHIBIT B

   Summary of Proposed First Day Expedited Service
                                                                         Advanced Sports Enterprises
                                                                          First Day Service Summary




                                                             Master Service List                            Insurance                          Taxing
                  First Day Pleadings                                                        Banks                          Landlords                           Utilities
                                                              (Includes Top 30)                               Parties                        Authorities
                                                                                         Email, Fax and   Email, Fax and   Email, Fax and   Email, Fax and   Email, Fax and
Order Shortening Notice                                  Email, Fax and Overnight Mail
                                                                                         Overnight Mail   Overnight Mail   Overnight Mail   Overnight Mail   Overnight Mail

Joint Administration Motion                                Email and Overnight Mail
Notice and Administrative Procedures Motion                Email and Overnight Mail
SOFA/SOAL Deadline Extension Motion                        Email and Overnight Mail
Employee Wages and Benefits Motion                         Email and Overnight Mail      Overnight Mail
Insurance Motion                                           Email and Overnight Mail                       Overnight Mail
Cash Management Motion                                     Email and Overnight Mail      Overnight Mail
Sales and Use Tax Motion                                   Email and Overnight Mail                                                         Overnight Mail
Utilities Motion                                           Email and Overnight Mail                                                                          Overnight Mail
DIP Financing/Cash Collateral Motion                       Email and Overnight Mail      Overnight Mail                    Overnight Mail
                                                                                                                                                                              Case 18-80856




KCC 327 Retention                                          Email and Overnight Mail
Consulting Agreement / Store Closing Procedures Motion     Email and Overnight Mail                                        Overnight Mail
Lease Rejection Process Motion                             Email and Overnight Mail                                        Overnight Mail
Gift Card Motion                                           Email and Overnight Mail
Motion to Pay Customs, Lien Claimants                      Email and Overnight Mail
                                                                                                                                                                              Doc 20




First Day Declaration of Patrick Cunnane                   Email and Overnight Mail
Shorten Notice/Expedited Hearing on First Day Motions      Email and Overnight Mail
                                                                                                                                                                              Filed 11/16/18
                                                                                                                                                                              Page 9 of 28




                                                                                   Page 1 of 1
                                                                                                                            Master Service List (Includes Top 30)




         DESCRIPTION                               CreditorName                             CreditorNoticeName                          ADDRESS1                            ADDRESS2               ADDRESS3                    CITY       STATE     ZIP      COUNTRY
Top 30                               AARON CORPORATION                            FRANCISCO "PACO" BALLESTER             1820 E 41ST STREET                                                                            LOS ANGELES       CA     90058
Top 30                               ACCELL NORTH AMERICA, INC                                                           BOX 329557                                                                                    PITTSBURGH        PA     15251-9557
Top 30                               ACTIVE CYCLES                                                                       NO.188 DUJUAN ROAD                         KUNSHAN CITY                                       JIANGSU                  215333     CHINA
UCC Lienholder                       Advanced Holdings BVI Co. Ltd.               c/o Star Centurion                     Attn George Hsu                            66/F, The Center         99 Queen’s Road Central   Central                             Hong Kong
Debtor                               Advanced Sports Enterprises, Inc.            Patrick J. Cunnane                     144 Old Lystra Road                                                                           Chapel Hill       NC     27517
UCC Lienholder                       Amer Sports Winter & Outdoor Company                                                2030 Lincoln Avenue                                                                           Ogden             UT     84401
                                     Antares Capital LP, General Electric Capital
UCC Lienholder                       Corporation                                                                         500 West Monroe Street                                                                        Chicago           IL     60661
Top 30                               APTOS, INC.                                                                         P.O. BOX 417411                                                                               BOSTON            MA     02241-7411

Top 30                               BLUESKY TECHNOLOGY PARTNERS, I                                                      350 WESTFIELD ROAD                         SUITE 400                                          NOBLESVILLE       IN     46060
Top 30                               CASTELLI USA                                ATTN: GREG COWAN                        1723 SW TAYLOR                                                                                PORTLAND          OR     97205
UCC Lienholder                       EconoTrade Limited                                                                  497 Kang Fu Road                           1 Wu Chi Town                                      Taichung 435                          Taiwan
Top 30                               ELITE                                                                               C/O ADL EXPORT                                                                                FLORENCE                              Italy
Top 30                               ELLIPTIGO INC.                              BETH PARKER VISSCHER                    722 GENEVIEVE STREET                       SUITE O                                            SOLANA BEACH      CA     92075
Top 30                               GARMIN INT'L                                ATTN: JANET MULLEN                      1200 E 151ST STREET                                                                           OLATHE            KS     66062
UCC Lienholder                       General Electric Capital Corporation                                                500 West Monroe Street                     12th Floor                                         Chicago           IL     60661-3679
Top 30                               GOOGLE INC                                                                          DEPT. 33654                                P O BOX 39000                                      SAN FRANCISCO     CA     94139
Top 30                               GREEN WORLDWIDE SHIPPING, LLC                                                       619 EAST COLLEGE AVE., SUITE F                                                                Decatur           GA     30030
Counsel to Ideal Bike Corporation    Hahn & Hessen                               Mark T. Power                           488 Madison Avenue                                                                            New York          NY     10022
UCC Lienholder                       Heavin Diane Marie                                                                  875 Cty Rd 324                                                                                Gatesville        TX     76528
UCC Lienholder                       Heavin Howard Gray                                                                  875 Cty Rd 324                                                                                Gatesville        TX     76528
                                                                                                                                                                                                                                                                             Case 18-80856




                                     Hewlett-Packard Financial Services
UCC Lienholder                       Company                                                                             200 Connell Drive                                                                             Berkeley Heights   NJ    07922
Top 30                               HIGHWAY TWO                                 BRETT HAHN                              ONE COLUMBIA                               SUITE 200                                          ALISO VIEJO        CA    92656
UCC Lienholder                       Ideal Bike Corporation                                                              No 497, Sec 1, Gangbu Rd.                  Wuqi Dist.                                         Taichung City                       Taiwan
UCC Lienholder                       Ikon Financial SVCS                                                                 1738 Bass Rd                                                                                  Macon              GA    31210-1043
IRS                                  Internal Revenue Service                                                            PO Box 21126                                                                                  Philadelphia       PA    19114
IRS                                  Internal Revenue Service                                                            Five Resource Square                       10715 David Taylor Dr.                             Charlotte          NC    28262
Top 30                               J & B IMPORTERS INC.                        LINDA -CREDIT MGR                       P.O. BOX 281528                                                                               ATLANTA            GA    30384-1528
                                                                                                                                                                                                                                                                             Doc 20




Claims and Noticing Agent            KCC                                         Michael Paque                           2335 Alaska Ave                                                                               El Segundo         CA    90245
Top 30                               LEZYNE USA INC.                             MICKI KOZUSCHEK                         FACTORY: NO 337-1                          THI-HU ROAD                                        TAILI COUNTY TAICHUNG    412        TAIWAN R.O.C.
Top 30                               LOUIS GARNEAU USA INC.                      ATTN: KATHERINE WARD                    66 MAIN STREET BOX 755                                                                        NEWPORT            VT    05855
UCC Lienholder                       M2 Lease Funds LLC                                                                  175 N. Patrick Blvd.                       Suite 140                                          Brookfield         WI    53045
Top 30                               MARIN MOUNTAIN BIKES INC                    CATHY LICHT                             1450 TECHNOLOGY LANE                       SUITE 100                                          PETALUMA           CA    94954
                                     MIZUKI INTERNATIONAL LIMITED AKA
Top 30                               KENSTONE                                                                            BLDG. B, 11F, 201-19, TUNHWA               N. RD, TAIPEI                                                                            TAIWAN R.O.C.
Top 30                               MONDETTA                                    ALISA ROMERO                            1109 WINNIPEG AVE                                                                             WINNIPEG          MB     R3E OS2      Canada
North Carolina Attorney General’s
Office                               North Carolina Attorney General’s Office    Josh Stein                              Mail Service Center 9001                                                                      Raleigh           NC     27699-9001
North Carolina Department of Labor   North Carolina Department of Labor                                                  4 West Edenton Street                                                                         Raleigh           NC     27601-1092
North Carolina Department of
Revenue                              North Carolina Department of Revenue        Bankruptcy Unit                         Post Office Box 1168                                                                          Raleigh           NC     27602-1168
                                                                                                                                                                                                                                                                             Filed 11/16/18




North Carolina Department of
Revenue                              North Carolina Department of Revenue                                                501 North Wilmington Street                                                                   Raleigh           NC     27604
                                                                                 John A. Northen, Vicki L. Parrott & John
Proposed Counsel to Debtor           Northen Blue LLP                            Paul H. Cournoyer                        1414 Raleigh Road, Suite 435                                                                 Chapel Hill       NC     27517
Office of the U.S. Bankruptcy
Administrator                        Office of the U.S. Bankruptcy Administrator William P. Miller                       101 S. Edgeworth Street                                                                       Greensboro        NC     27401
Top 30                               PEARL IZUMI USA INC.                        JOE BARBARY                             DBA PEARL IZUMI                            1886 Prairie Way                                   Louisville        CO     80027
UCC Lienholder                       Pennantpark Investment Corporation                                                  445 Park Avenue                            10th Floor                                         New York          NY     10022
UCC Lienholder                       Pennantpark Investment Corporation                                                  590 Madison Ave                            15th Floor                                         New York          NY     10022
UCC Lienholder                       PIDC Regional Center, LP VII, a PA LP                                               32 Court Street, Suite 1501                                                                   Brooklyn          NY     11201
UCC Lienholder                       PIDC Regional Center, LP VII, a PA LP                                               2600 Centre Square West                    1500 Market St                                     Philadelphia      PA     19102
UCC Lienholder                       Pruitt David Lee                                                                    102 Brannon Ct                                                                                Chapel Hill       NC     27516
Top 30                               PT INSERA SENA                                                                      JALAN JAWA, DESA WADUNGASIH                BUDURAN, SIDOARJO                                  SURABAYA                 61252        INDONESIA
Top 30                               QUAD/GRAPHICS INC.                                                                  P.O. BOX 930505                                                                               ATLANTA           GA     31193
                                                                                                                                                                                                                                                                             Page 10 of 28




                                                                                                                                                                    NO 148 SONG-CHIANG
Top 30                               RAMIKO                                      RAY KINTZLEY                            ROOM C FOURTH FLOOR                        ROAD                                               TAIPEI                                TAIWAN R.O.C.
UCC Lienholder                       Raymond Leasing Corporation                 Corporate Headquarters                  PO Box 130                                                                                    Green             NY     13778
UCC Lienholder                       Raymond Leasing Corporation                 Corporate Headquarters                  22 South Canal Street                                                                         Greene            NY     13778
Counsel for Debtors’ Pre-Petition
Secured Lenders                      Riemer Braunstein LLP                       Steven Fox                              Times Square Tower, Suite 2506             Seven Times Square                                 New York          NY     10036
Counsel for Debtors’ Pre-Petition                                                                                        1 Center Plaza1 Center Plaza f/k/a 3
Secured Lenders                      Riemer Braunstein LLP                       Donald E Rothman & Jaime R. Koff        Center Plaza                               6th Floor                                          Boston            MA     02108
UCC Lienholder                       Roy Peter Allen                                                                     265 Rice Bluff Road                                                                           Pawleys Island    SC     29585
Top 30                               SARIS CYCLING GROUP INC                                                             5253 VERONA ROAD                                                                              MADISON           WI     53711-0000
                                                                                                                                                                    SHANHU TOWN KUNSHAN
Top 30                               SHANGHAI GENERAL SPORTS CO                                                          NO.28 SHUANGMA RD. DIAN                    CITY                                               JIANGSU P.               215345       CHINA
UCC Lienholder                       Snook Aaron Clark                                                                   2555 West Leland                           Apt 207                                            Chicago           IL     60625
UCC Lienholder                       Snook Alan Garrett                                                                  1555 Nettle Creek Road                                                                        Carbondale        CO     81623




                                                                                                                                        Page 1 of 2
                                                                                                                             Master Service List (Includes Top 30)




           DESCRIPTION                               CreditorName                           CreditorNoticeName                            ADDRESS1                            ADDRESS2        ADDRESS3           CITY     STATE     ZIP         COUNTRY
UCC Lienholder                          Snook Jennifer Teser                                                              473 A Hill Street                                                              San Francisco   CA     94114
UCC Lienholder                          Snook Sharon Magnant                                                              1555 Nettle Creek Road                                                         Carbondale      CO     81623
Top 30                                  TODSON INC                                 LUCY                                   ATTN: NEAL TODRYS                          P.O. BOX 637                        FOXBOROUGH      MA     02035-0637
U.S. Attorney for the Middle District
of North Carolina                       U.S. Attorney                              Matthew G.T. Martin                    101 South Edgeworth Street, 4th Floor                                          Greensboro      NC      27401
Attorney General for the United                                                    Matthew G. Whitaker, Acting Attorney
States                                  U.S. Department of Justice                 General                                950 Pennsylvania Avenue, NW                                                    Washington      DC      20530-0001

U.S. Department of Labor                U.S. Department of Labor                   Secretary of Labor                     200 Constitution Ave. NW                   S-2521                              Washington      DC      20210
                                        Universal Cycle Holding Co., Ltd. Taiwan
Top 30                                  Branch                                                                            12F-11, No. 237 Sec.2                      Fu-hsing S. Road 10667              Taipei                               TAIWAN R.O.C.
Top 30                                  UPS/UPS SCS CHARLOTTE                                                             P.O. BOX 34486                                                                 LOUISVILLE      KY      40232-0000

Top 30                                  US CUSTOMS & BORDER PROTECTION                                                    P.O. BOX 979126                                                                Saint Louis     MO      63197-9000
Top 30                                  VISTA OUTDOOR SALES LLC                                                           PO BOX 860547                                                                  MINNEAPOLIS     MN      55486
Top 30                                  WAHOO FITNESS INC.             CHRISTIAN MCGARRIGLE                               141 W. WIEUCA RD                           #B104                               ATLANTA         GA      30342
Debtors’ Pre-Petition Secured
Lenders                                 Wells Fargo Bank, N.A.                     Attn: Officer or Managing Agent        101 N. Phillips Avenue                                                         Sioux Falls     SD      57104
                                        Wells Fargo Bank, National Association, as
UCC Lienholder                          Agent                                                                             One Boston Place                           19th Floor                          Boston          MA      02108
Local counsel for Debtors’ Pre-
Petition Secured Lenders                Williams Mullen                            Holmes P. Harden & Williams Mullen     301 Fayetteville Street, Suite 1700                                            Raleigh         NC      27601
                                                                                                                                                                                                                                                              Case 18-80856




UCC Lienholder                          York Street Mezzanine Partners II, L.P.                                           One Pluckemin Way                                                              Bedminster      NJ      07921
UCC Lienholder                          York Street Mezzanine Partners II, L.P.    c/o York Street Capital Partners       376 Main Street                                                                Bedminster      NJ      07921
UCC Lienholder                          York Street Mezzanine Partners II, L.P.    c/o York Street Capital Partners       364 Main Street                                                                Bedminster      NJ      07921
                                                                                                                                                                                                                                                              Doc 20
                                                                                                                                                                                                                                                              Filed 11/16/18
                                                                                                                                                                                                                                                              Page 11 of 28




                                                                                                                                          Page 2 of 2
                                                            Banks



                CreditorName                             Address1             Address2           City      State       Zip
1st Bank                                       12345 W. Colfax Ave                        Lakewood        CO       80215
5th 3rd Bank                                   38 Fountain Square Plaza                   Cincinnati      OH       45263
Bank of America                                100 North Tryon Street                     Charlotte       NC       28255
Bank of the West                               180 Montgomery Street                      San Francisco   CA       94104
BB&T Bank                                      200 West Second Street                     Winston-Salem   NC       27101
Byline Bank                                    180 N. LaSalle Street                      Chicago         IL       60601
Capital One Bank                               1680 Capital One Dr                        McLean          VA       22102
Chase Bank                                     201 North Walnut Street                    Wilmington      DE       19801
Columbia Bank f/k/a Pacific Continental Bank   202 W Main Street                          Goldendale      WA       98620
Dollar Bank                                    340 Fourth Ave                             Pittsburgh      PA       15222
                                                                                                                                Case 18-80856




Harris Bank                                    111 W. Monroe St                           Chicago         IL       60603
Huntington Bank                                41 South High Street                       Columbus        OH       43287
Key Bank                                       127 Public Square                          Cleveland       OH       44114
Pioneer Community Bank                         PO Box 358                                 Laeger          WV       24844-0368
Pioneer Community Bank                         5229 Coal Heritage Rd                      Laeger          WV       24844
                                                                                                                                Doc 20




PNC Bank                                       249 Fifth Avenue             One PNC Plaza Pittsburgh      PA       15222
Sun Trust Bank                                 303 Peachtree Street NE                    Atlanta         GA       30308-3201
TCF Bank                                       2508 South Louise Ave                      Sioux Falls     SD       57106
United Business Bank                           100 Hegenberger Road         Suite 100     Oakland         CA       94621
US Bank                                        800 Nicollet Mall                          Minneapolis     MN       55402
Washington 1st Bank                            11636 Plaza American Drive                 Reston          VA       20190
Wells Fargo Bank                               420 Montgomery                             San Francisco   CA       94104
                                                                                                                                Filed 11/16/18
                                                                                                                                Page 12 of 28




                                                          Page 1 of 1
                                                            Insurance Parties




           CreditorName             CreditorNoticeName                   Address1            Address2              City    State       Zip
ACE AMERICA                                                 1 BEAVER VALLEY ROAD                         WILMINGTON        DE      19803
AFCO                                                        1133 AVENUE OF THE AMERICAS    SUITE 2735-39 NEW YORK          NY      10036
BEAZLEY INSURANCE                                           330 WEST NEWBERRY ROAD                       BLOOMFIELD        CT      06002
BEAZLEY INSURANCE                                           30 Patterson Park Road                       Farmington        CT      06032
HARTFORD INSURANCE                                          P.O. Box 731178                              DALLAS            TX      75373-1178
HARTFORD INSURANCE                                          690 Asylum Avenue                            HARTFORD          CT      06155
INDIAN HARBOR INSURANCE                                     4725 PIEDMONT ROW DRIVE        SUITE 600     CHARLOTTE         NC      28210
LIBERTY INSURANCE                                           55 WATER STREET                23RD FLOOR NEW YORK             NY      10041
LIBERTY INSURANCE                                           55 WATER STREET                18th Floor    NEW YORK          NY      10041
LLOYDS OF LONDON              FALVEY CARGO                  66 WHITECAP DRIVE                            NORTH KINGSTOWN   RI      02852
MASSACHUSETTS BAY INSURANCE                                 440 LINCOLN STREET                           WORCHESTER        MA      01653
MASSACHUSETTS BAY INSURANCE                                 100 NORTH PARKWAY                            WORCHESTER        MA      01653
RSUI INDEMNITY                                              150 WHIATE PLAN ROAD           SUITE 302     TARRYTOWN         NY      10591
RSUI INDEMNITY                                              945 East Paces Ferry Road NE   Suite 1800    Atlanta           GA      30326
SELECTIVE INSURANCE CO                                      P.O. BOX 782747                              PHILADELPAHIA     PA      19178-2747
                                                                                                                                                Case 18-80856




SELECTIVE INSURANCE CO                                      40 Wantage Avenue                            Branchville       NJ      07890-1000
TRAVELERS                                                   ONE TOWER SQUARE                             HARTFORD          CT      06183
UNITED HEARTLAND              CORPORATE WOODS BUILDING 75   10800 FARLEY                   SUITE 180     OVERLAND PARK     KS      66210
US SPECIALTY INSURANCE                                      150 WHIATE PLAN ROAD           SUITE 302     TARRYTOWN         NY      10591
US SPECIALTY INSURANCE                                      13403 Northwest Freeway                      Houston           TX      77040-6094
                                                                                                                                                Doc 20
                                                                                                                                                Filed 11/16/18
                                                                                                                                                Page 13 of 28




                                                              Page 1 of 1
                                                                                                 Landlords




                  CreditorName                            CreditorNoticeName                                 Address1                          Address2                City         State       Zip
A&D Properties                                                                          7510 Market Street Suite 11                                            Youngstown          OH       44512
Acadia Naamans Road LLC                    Douglas Austin and Dan Coates                c/o Acadia Realty Trust Property #0108   PO Box 415980                 Boston              MA       02241-5980
Adams Crossville Village LLC               c/o Adams & Company                          5784 Lake Forrest Drive suite 209                                      Sandy Springs       GA       30328
Aetna Life                                 c/o Hunter Properties, Inc.                  10121 Miller Ave Suite 200                                             Cupertino           CA       95014
Airport Associates, LP                     c/o Goodman Properties                       636 OldYork Rd                                                         Jenkintown          PA       19046
Alderwood Shopping Center 04 E, LLC        c/o ACF Property Management                  12411 Ventura Blvd.                      Tiffini Connell               Studio City         CA       91604
Alicia Center Company                      Warrington Properties - Lindsay Warrington   3090 Pullman St                                                        Costa Mesa          CA       92626
AmCap Austin Bluffs LLC                    Brenda Soper                                 44 Cook Street #710                                                    Denver              CO       80206
Arbor Village Phase II, LLC                c/o Matrix Group Inc.                        6795 E Tennessee Ave Suite 400                                         Denver              CO       80224
Arroyo Parkway SC                                                                       6380 WilshireBlvd Suite 1800                                           Los Angeles         CA       90048
Biggi Investment Co                                                                     3843 SW Hall Blvd                        PO Box 1698                   Beaverton           OR       97075
Bloomfield Park Center LLC                 c/o Shottenstein Property Group              4300 E 5thAve                                                          columbus            OH       43219
Bradley Financing Prtnrsp                  Centro                                       40 Skokie Blvd Suite 600                                               Northbrook          IL       60062-1626
Brayer Partnership                         c/o Ronald Ruttenberg&Co                     433 Airport Blvd Suite 130                                             Burlingame          CA       94010
Brodie Oaks Ctr HL Tract Ltd               c/o Barshop and Oles Co                      801 Congress Ave suite 300                                             Austin              TX       78701
Butterfield-Highland 1031 LLC              c/o InlandContinental PM Corp                2901 Butterfield Rd                                                    OakBrook            IL       60523
Cal-Sorrento LTD                                                                        10951 Sorrento Valley Rd Suite 1C                                      SanDiego            CA       92121-1613
Capital JTA, LLC                           c/o Investors PM Co                          2711 N Sepulveda Boulevard #134                                        Manhattan Beach     CA       90266
Carroll Family Trust                                                                    9 Vista Drive                                                          Chula Vista         CA       91910
                                                                                                                                                                                                         Case 18-80856




Carroll Family Trust                                                                    13033 Charleston Court                                                 Chino               CA       91710
Cassco Land Company                                                                     4200 South Hulen Avenue Suite 614                                      Fort Worth          TX       76109
Castleton Shoping Center LLC               c/o AT Castleton IN Owner LLC                2701 East Camelback Rd Suite 150                                       Phoenix             AZ       85016
Cavender Children Real Estate A, Ltd.                                                   7820 South Broadway                                                    Tyler               TX       75703
Cedar-Riverview, LP                        c/o Cedar Shopping Center Partnerships LP    44 South Bayles Avenue Suite 304                                       Port Washington     NY       11050
Circle Plaza Assoc LLC                                                                  6298 E Grant Rd. Suite 100                                             Tucson              AZ       85712
Columbia Sutton Square LLC                 c/o Regency Centers                          2068 Clark Ave                                                         Raleigh             NC       27605
                                                                                                                                                                                                         Doc 20




CP6TB, LLC                                 c/o West Valley Properties                   280 Second Street #230                                                 Los Altos           CA       94022
CPRK II, LP                                c/o Birnbaum Property Company                200 Concord Plaza Suite 860                                            San Antonio         TX       78216

CREA/PPC Long Beach Towne Center PO, LLC   c/o Vestar Property Management               7575 Carson Blvd                                                       Long Beach          CA       90808
Daniel & Alvin Kivel                                                                    PO Box 42677                                                           Tucson              AZ       85733
Daniel & Alvin Kivel                       4400 Tower, L.L.C.                           2525 E Broadway Blvd., Ste 201                                         Tucson              AZ       85716
David Gates                                                                             9440 Preston Trail West                                                Ponte Vedra Beach   FL       32082
DDR Prado LLC                              c/o DDR                                      Two Securities Center                    3500 Piedomont Rd Suite 325   Atlanta             GA       30305
DNA Partners                                                                            8 Bond Street Suite 201                                                Great Neck          NY       11021
Dobbin Road Venture LLC                    c/o Rosenthal Properties                     1945 Old Gallows Road Suite 300                                        Vienna              VA       22182
East Liberty Station Associates            c/o Lori Moran                               600 Grant Street 44th Floor                                            Pittsburgh          PA       15219
                                                                                                                                                                                                         Filed 11/16/18




Federal Realty Investment T                                                             1626 E Jefferson St                                                    Rockville           MD       20852-4041
Federal Realty Investment T                Madalena Moreau                              1626 E Jefferson St                                                    Rockville           MD       20852-4041
Federal Realty Investment Trust            Matt Bledsoe                                 1626 E Jefferson St                                                    Rockville           MD       20852-4041
Firenzi Properties, Inc                    c/o Lisa Driver CPA                          1329 Howe Ave Suite 220                                                Sacto               CA       95825
Firenzi Properties, Inc                    c/o Lisa Driver CPA                          1801 Van Ness Ave Ste 200                                              San Francisco       CA       94109-8817
Fox Partners, LP                                                                        711 Angelus Place                                                      Venice              CA       90291
Franklin Towne Plaza LLC                   c/o Hawkins Companies                        855 Broad st Suite 300                                                 Boise               ID       83702
GE05 C3 Valley View Market LLC             c/o Brytar Inc                               4245 N Central Expwy Suite 420                                         Dallas              TX       75205
GE05 C3 Valley View Market LLC             c/o Brytar Inc                               4051 Lyndon B Johnson Freeway                                          Dallas              TX       75244
George A. Eouse                                                                         c/o 9275 Point Cypress Dr                                              Orlando             FL       32836
                                                                                                                                                                                                         Page 14 of 28




Green Crossing LLC                         c/o Equity                                   445 Hutchinson Ave Suite 800                                           Columbus            OH       43235
Hessler Properties, Inc                                                                 916 North Union Street                                                 Wilmington          DE       19805
HH Golden Gate LLC                         Continental Realty                           3 Summit Park Drive, Suite 200                                         Independence        OH       44131
HH Golden Gate LLC                         Continental Realty                           PO Box 74008052                                                        Chicago             IL       60674-8052
HH Golden Gate LLC                         Continental Realty                           50 Public Square Suite 1600                                            Cleveland           OH       44113
HH Golden Gate LLC                         Continental Realty                           1427 Clarkview Road, Suite 500                                         Baltimore           MD       21209
Irvine Retail Properties                   PM/DonohueSchriber                           2915El Caminio Real                                                    Tustin              CA       92782
Irvine Retail Properties                   PM/DonohueSchriber                           550 Newport Center Drive                                               Newport Beach       CA       92660
JBI Company, Inc                                                                        7502 E Buena Terra Parkway                                             Scottsdale          AZ       85250
Kotis Properties                                                                        1500 Mill Street Suite 105                                             Greensboro          NC       27408
Kotis Properties                                                                        1410 Mill St, Suite 102                                                Greensboro          NC       27408
Laguna Village                             Zach Bonsall                                 c/o Cole Valley Partners LLC             3519 NE 15th Ave Suite 251    Portland            OR       97212




                                                                                                Page 1 of 3
                                                                                         Landlords




                  CreditorName                 CreditorNoticeName                                   Address1                        Address2                        City            State       Zip
Laguna Village                    Zach Bonsall                                  c/o Cole Valley Partners LLC             102 W. Palomino Dr.                Chandler               AZ       85225
LakeView Plaza (Orland), LLC      c/o WP Glimcher Inc                           180 East Broad Street                                                       Columbus               OH       43215
LakeView Plaza (Orland), LLC      c/o WP Glimcher Inc                           15854 S La Grange Rd                                                        Orland Park            IL       60462
Lester Development Corp                                                         14 E Liberty St                          PO Drawer 4991                     Martinsville           VA       24115
Lester Development Corp                                                         101 E. Commonwelth Blvd                  PO Box 4991                        Martinsville           VA       24115
Libra Group LC                                                                  5284 South Commerce Drive Suite C274                                        Murray                 UT       84107
Lincoln Properties                                                              374 Lincoln Center                                                          Stockton               CA       95207
London Bridge Center, LLC         Annette Lawrence                              c/o New Link Management Group            PO Box 17710                       Richmond               VA       23226

London Bridge Center, LLC         Annette Lawrence                              c/o New Link Management Group            1504 Santa Rosa Road, Suite 100    Richmond               VA       23229
LTC Vista, LLC                    c/o Almera Group                              4020 Palos VerdesDr N #107                                                  Rolling HillsEstates   CA       90274
MadisonSunrise Assoc              Karen Knorr                                   Knorr Management Inc.                    5525 Rebecca Way                   Corning                CA       96021
MadisonSunrise Assoc              Karen Knorr                                   Knorr Management Inc.                    1401 1/2 Solano Street             Corning                CA       96021
Majid Shahbaz and Negar Shahbaz                                                 6404 Avenida Manana                                                         La Jolla               CA       92037
Mall 205 GARP, LLC                                                              977 Lomas Santa Fe Drive Suite A                                            Solana Beach           CA       92075
Mall 205 GARP, LLC                                                              973 Lomas Santa Fe Drive Suite A                                            Solana Beach           CA       92075
Mall of GA Crossing LLC           Jeff Beasley                                  c/o WP Glimcher Inc                      180 East Broad Street              Columbus               OH       43215
MB Limited Partnership            c/o Nellis Corp                               6001 Montrose Road Suite 600                                                Rockville              MD       20852
Metric Realty                                                                   1800 E Lancaster Ave                                                        Paoli                  PA       19301
                                                                                                                                                                                                         Case 18-80856




Metro Plaza Associates            KAMG Mgmt Group - Sally Fischer               3620 100th Street SW Suite A             PO Box 98922                       Lakewood               WA       98496-0922
MFI                               Maryland Financial Investors, Inc.            2800 Quarry Lake Drive suite 340                                            Baltimore              MD       21209
Northsight Crossing, LLC          Attn Karlene Politi                           Optim Property Solutions, Inc.           14635 N.Kierland Blvd. Suite 111   Scottsdale             AZ       85254
Northsight Crossing, LLC                                                        Optim Property Solutions, Inc.           400 N. Stephanie St Suite 210      Henderson              NV       89014
Northwood Properties              Graham Moore                                  c/o Aquila Management Services           1717 W. 6th Street Ste. 380        Austin                 TX       78703
Northwood Properties                                                                                                     2415 North High St                 Columbus               OH       43202
Novi Town Center Investors LLC    c/o Simon Property Group Inc                  225 W Washington St                                                         Indianapolis           IN       46204-3433
                                                                                                                                                                                                         Doc 20




Novi Town Center Investors LLC                                                  15139 Collections Center                                                    Chicago                IL       60693
NWSquare TIC I, LLC, etc.         Attn Tina Gandhi                              c/o MGM Management LLC                   485 Metro Place South Suite 270    Dublin                 OH       43017
Nyberg CenterCal, LLC             c/o CenterCal PropertiesLLC                   1600 East Franklin Avenue                                                   El Segundo             CA       90245
Oak Valley Centre LLC                                                           6735 Telegraph Road Suite 110                                               Bloomfield Hills       MI       48301-1010
OFFICEMAX North America, Inc      Ilya Steinberg, Senior Mgr Real Estate        6600 North Military Trail                                                   Boca Raton             FL       33449
OFFICEMAX North America, Inc                                                    350 Chardon AvenueSuite 700                                                 San Juan               PR       00918
                                                                                                                         7100 East Belleview Avenue Suite
OLP Miller Lakewood JV LLC        Mike Smith, Controller                        Miller Real Estate Investments           309                                Greenwood Village      CO       80111
OLP Miller Lakewood JV LLC        Mike Smith, Controller                        Miller Real Estate Investments           6900 E. Belleview Ave, Suite 300   Greenwood Village      CO       80111
Orix TMK Northbrook Venture       c/o Mid America PM                            2 Mid America Plaza                                                         Oakbrook Terrace       IL       60181
Overlake Center, LLC              Debbie Bailor                                 388 Pearl Street                                                            Eugene                 OR       97401
                                                                                                                                                                                                         Filed 11/16/18




Oxnard Redhill Partners           c/o SBSierra PM Inc.                          5290 Overpass Rd Bldg D                                                     Santa Barbara          CA       93111
Pat & Gina Gleason                                                              806 Main Street                                                             Huntington Beach       CA       92648
PFRS Dublin Corporation           Stanley L Izeman and Property                 c/o American Realty Advisors             801 N Brand Blvd Suite 800         Glendale               CA       91203
PFRS Dublin Corporation                                                                                                  601 Abbott Street Suite 500        Detroit                MI       48226
Philip L and Barbara L OHay                                                     1085 Spruce Street                                                          Berkeley               CA       94707
Portfolio Realty Management                                                     4020 Moorpark Avenue Suite 218                                              San Jose               CA       95117
Raj Kumar                                                                       4517 East Independence Blvd                                                 Charlotte              NC       28205
RCG-Cincinnati, LLC               c/o RCG Ventures                              Liz Mooney                               PO Box 53483                       Atlanta                GA       30355

RCG-Cincinnati, LLC               c/o RCG Ventures                              Liz Mooney                               3060 Peachtree Rd NW, Suite 400    Atlanta                GA       30305
                                                                                                                                                                                                         Page 15 of 28




Real Estate Enterprises, LLC      c/o CBRE Kirsten Kammer                       3567 Parkway Lane Suite 150                                                 Peachtree Corners      GA       30092
Regency Centers                                                                 420 Stevens Ave Suite 320                                                   Solano Beach           CA       92075
Regency Centers                                                                 1873 S Bellaire St Suite 600                                                Denver                 CO       80222
Regency Centers                                                                 8480 East Orchard Road, Suite 6900                                          Greenwood Village      CO       80111
Rosebriar Spring Creek, LP                                                      10017 Technology Blvd.West                                                  Dallas                 TX       75220
Roy C. Jacobes et al                                                            2360 Fair Oaks Blvd                                                         Sacramento             CA       95825
RPAI Southwest Management LLC                                                   2021 Spring Road Suite 200                                                  Oak Brook              IL       60523
San Mateo Mall LLC                                                              11950 Vallejo Drive                                                         Saratoga               CA       95070
Schaumburg Marketplace LLC        c/o 1st Chicago Properties & Management Inc   830 South Buffalo Grove Road Suite 106                                      Buffalo Grove          IL       60089
Seagate Properties, Inc.                                                        980 Fifth Avenue                                                            San Raf                CA       94901-6105
Sequel Investors                  PM Great Eastern                              PO Box 5526                                                                 Charlottesville        VA       22905-5526
Sleeper LLC                       c/o NewcastleRetailManagement                 150 N michigan Ave Suite3610                                                Chicago                IL       60601




                                                                                        Page 2 of 3
                                                                                                Landlords




                   CreditorName                             CreditorNoticeName                             Address1                         Address2                     City   State     Zip
SLK Realty, Inc.                                Attn RoseAnn Banks                      333 Camino Gardens Blvd. Suite 200                                       Boca Raton     FL    33432
Springfield Commons, LLC                        c/o TheShoppingCenterGroup              300 Galleria Parkway 12th floor                                          Atlanta        GA    30339
Teachers Insurance and Annuity Association of
America                                         c/o ARC Mngmt LLC                       11730 Plaza America Drive                                                Reston         VA    20190
T-H Family Ltd Partnership                      c/o Thalhimer - Commercial Accounting   PO Box 5160                                                              GlenAllen      VA    23060
The Blume Company                                                                       617 Eastlake Avenue East Suite 340                                       Seattle        WA    98109
The Village Square                              c/o York Properties                     1900 Cameron St                                                          Raleigh        NC    27605
Tramiel Capital, Inc                                                                    4 Susan Gale Court                                                       MenloPark      CA    94025
Tramiel Capital, Inc                                                                    4160 Old Adobe Road                                                      Palo Alto      CA    94306
Tri-City Crossroads, LLC                        NewMark Merrill Companies               427 College Blvd Suite K                                                 Oceanside      CA    92057
                                                                                                                                211 N. Stadium Boulevard Suite
University Plaza 02. LLC                        The Kroenke Group                       GKT University Plaza LLC                201                              Columbia       MO    65203
Walgreen Company                                                                        106 Wilmot Road                                                          Deerfield      IL    60015
Weingarten Realty Investors                     Lease – LBI00TI01 Proj. 0070-001        Post Office Box 924133                                                   Houston        TX    77292
Weingarten Realty Investors                     Lease – LBI00TI01 Proj. 0070-001        2600 Citadel Plaza Dr, Suite 125                                         Houston        TX    77008
Wesley Brian Drum and Jennie Karen Ratliff      Jennie Ratliff                          3709 Manchester Avenue                                                   Encinitas      CA    92924
Westwood Yosemite Crossing LP                   Westwood Financial Corp                 9301 E Shea Blvd Suite 124                                               Scottsdale     AZ    85260
Westwood Yosemite Crossing LP                   Westwood Financial Corp                 11440 San Vincinte Blvd, Second Floor                                    Los Angeles    CA    90049
WGK                                             Wiand Guerra King                       5505 W Gray Street                                                       Tampa          FL    33609
                                                                                                                                                                                                Case 18-80856
                                                                                                                                                                                                Doc 20
                                                                                                                                                                                                Filed 11/16/18
                                                                                                                                                                                                Page 16 of 28




                                                                                                Page 3 of 3
                                                                                                           Taxing Authorities




                     CreditorName                                CreditorNoticeName                                Address1                       Address2            Address3            City      State       Zip
Arizona Department of Revenue                                                                   1600 W Monroe St                                                               Phoenix             AZ       85007-2650
Arizona Department of Revenue                                                                   P.O. Box 29010                                                                 Phoenix             AZ       85038-9010
BALTIMORE COUNTYMARYLAND                              COURTHOUSE                                400 WASHINGTON AVE                  OFFICE OF BUDGET AND FINANCE               TOWNSON             MD       21204-4665
BERNALILLO COUNTY TREASURER                                                                     One Civic Plaza NW                                                             Albuquerque         NM       87102
BERNALILLO COUNTY TREASURER                                                                     PO BOX 269                                                                     ALBUQUERQUE         NM       87103-0269
BROWARD COUNTY TAX COLLECTOR                          BOARD OF COUNTY COMMISSIONERS             115 S. ANDREWS AVE., ROOM 120                                                  FORT LAUDERDALE     FL       33301-1873
BROWARD COUNTY TAX COLLECTOR                          BOARD OF COUNTY COMMISSIONERS             P.O. BOX 894375                                                                HOLLYWOOD           FL       33084-9375
California Department of Tax and Fee Administration                                             450 N Street                                                                   Sacramento          CA       95814
California Department of Tax and Fee Administration                                             P.O. Box 942879                                                                Sacramento          CA       94279-0035
California Dept Tax and Fee Admin                                                               450 N Street                                                                   Sacramento          CA       95814
California Dept Tax and Fee Admin                                                               P.O. Box 942879                                                                Sacramento          CA       94279
CHATHAM COUNTY TAX COLLECTOR                                                                    12 East Street                                                                 Pittsboro           NC       27312
CHATHAM COUNTY TAX COLLECTOR                                                                    P.O. BOX 697                                                                   PITTSBORO           NC       27312
City of Arvada                                                                                  8101 Ralston Road                                                              Arvada              CO       80002
City of Boulder-Department of Finance                                                           P.O. Box 791                                                                   Boulder             CO       80306-0791
City of Colorado Springs                                                                        30 S. Nevada Ave.                                                              Colorado Springs    CO       80903
City of Colorado Springs                                                                        Department 2408                                                                Denver              CO       80256-0001
City of Fort Collins                                                                            215 North Mason Street                                                         Fort Collins        CO       80524
City of Fort Collins                                                                            P.O. Box 440                                                                   Fort Collins        CO       80522-0439
City of Glendale                                                                                950 South Birch Street                                                         Glendale            CO       80246
                                                                                                                                                                                                                         Case 18-80856




City of Greenwood Village                                                                       6060 South Quebec St.                                                          Greenwood Village   CO       80111
City of Greenwood Village                                                                       P.O. Box 910841                                                                Denver              CO       80274
City of Lakewood                                      Revenue Division                          P.O. box 17479                                                                 Denver              CO       80217
City of Littleton                                                                               2255 W. Berry Ave.                                                             Littleton           CO       80120
City of Littleton                                                                               P.O. Box 1305                                                                  Englewood           CO       80150-1305
CITY OF PHILADELPHIA                                  DEPARTMENT OF REVENUE                     1401 John F. Kennedy Blvd.                                                     Philadelphia        PA       19102
CITY OF PHILADELPHIA                                  DEPARTMENT OF REVENUE                     P.O. BOX 1049                                                                  Philadelphia        PA       19105-1049
                                                                                                                                                                                                                         Doc 20




CITY OF PHILADELPHIA - R/E                            CITY OF PHILADELPHIA                      REAL ESTATE DEPARTMENT              P.O. BOX 8409                              PHILADELPHIA        PA       19101
CITY OF PHILADELPHIA - R/E                            CITY OF PHILADELPHIA                      REAL ESTATE DEPARTMENT              CITY HALL                         ROOM 790 PHILADELPHIA        PA       19107
City of Portland                                                                                111 SW Columbia Street, Suite 600                                              Portland            OR       97201-5840
CITY OF ROSWELL                                       BUSINESS REGISTRATION OFFICE              38 HILL STREET SUITE G-30                                                      ROSWELL             GA       30075
City of Seattle                                                                                 P.O. Box34907                                                                  Seattle             WA       98124
City Of Tacoma                                                                                  747 Market Street Suite 444                                                    Tacoma              WA       98402
City Of Tacoma                                                                                  955 Center St NE                                                               Salem               OR       97301-2555
Colorado Department of Revenue                                                                  1375 Sherman Street                                                            Denver              CO       80261-0013
Comptroller of Maryland-SUT                           Revenue Administration Division           P.O. Box 17405                                                                 Baltimore           MD       21297-1405
Delaware Division of Revenue                          Zill Frampton, Bankruptcy Administrator   Carvel State Office Building        820 N. French Street, 8th Floor            Wilmington          DE       19801
Delaware Division of Revenue                                                                    P.O. Box 8750                                                                  Wilmington          DE       19899-8750
                                                                                                                                                                                                                         Filed 11/16/18




DUVAL COUNTY TAX COLLECTOR                                                                      231 E. Forsyth Street, Suite 130                                               Jacksonville        FL       32202
DUVAL COUNTY TAX COLLECTOR                                                                      P.O. BOX 44009                                                                 JACKSONVILLE        FL       32231-4009
E-TIDES PA SALES AND USE TAX                                                                    PO BOX 280905                       ACCT# 84-485 512                           Harrisburg          PA       171278
Florida Department of Revenue                                                                   5050 W. Tennessee Street                                                       Tallahassee         FL       32399-0120
Georgia Dept of Revenue                               Sales and Use tax Return                  P.O. Box 105408                                                                Atlanta             GA       30348-5408
GRAPEVINE-COLLEYVILLE TAX                                                                       3072 MUSTANG DRIVE                                                             GRAPEVINE           TX       76051
GUILFORD COUNTY TAX DEPARTMENT                                                                  400 WEST MARKET STREET                                                         GREENSBORO          NC       27401
GUILFORD COUNTY TAX DEPARTMENT                                                                  PO BOX 71072                                                                   CHARLOTTE           NC       28272-1072
HILLSBOROUGH CTY TAX COLLECTOR                        Doug Belden, Tax Collector                2506 N. Falkenburg Road                                                        Tampa               FL       33619
HILLSBOROUGH CTY TAX COLLECTOR                                                                  P.O. BOX 30012                                                                 TAMPA               FL       33630-3012
HOWARD COUNTY DIR OF FINANCE                                                                    3430 Courthourse Drive                                                         Ellicott City       MD       21043
HOWARD COUNTY DIR OF FINANCE                                                                    DEPT OF FINANCE BUSINESS TAX        PO BOX 3370                                ELLICOTT CITY       MD       21041-3370
                                                                                                                                                                                                                         Page 17 of 28




Idaho State Tax Commission                                                                      P.O. Box 76                                                                    Boise               ID       83707
Illinois Department of Revenue                                                                  101 West Jefferson Street                                                      Springfield         IL       62702
Illinois Department of Revenue                                                                  Retailers Occupation Tax                                                       Springfield         IL       62796-0001
Illinois Dept of Revenue                              Retailers Occupation Tax                  101 West Jefferson Street                                                      Springfield         IL       62796
Indiana Department of Revenue                         Attn: Legal Division, MS 102              100 N. Senate Avenue, Room N248                                                Indianapolis        IN       46204
Indiana Department of Revenue                                                                   P.O. Box 7218                                                                  Indianapolis        IN       46207-7218
LOS ANGELES COUNTY TAX COLLECTOR                                                                225 N. Hill Street                                                             Los Angeles         CA       90012
LOS ANGELES COUNTY TAX COLLECTOR                                                                P.O. BOX 54027                                                                 Los Angeles         CA       90054-0027
MECKLENBURG COUNTY TAX COLLECT                                                                  PO BOX 32247                                                                   CHARLOTTE           NC       28232-2247
MONTGOMERY COUNTY MARYLAND                                                                      100 MARYLAND AVENUE                                                            ROCKVILLE           MD       20850
MONTGOMERY COUNTY MARYLAND                                                                      255 N. WASHINGTON STREET #303                                                  ROCKVILLE           MD       20850
NEVADA DEPARTMENT OF TAXATION                                                                   4600 KIETZKE LANE, BUILDING L,      SUITE 235                                  Reno                NV       89502




                                                                                                              Page 1 of 2
                                                                                            Taxing Authorities




                    CreditorName                       CreditorNoticeName                           Address1                         Address2   Address3            City     State        Zip
New Mexico Taxation and Revenue Department                                        P.O. Box 25123                                                           Santa Fe          NM      87504-5123
NM Taxation and Rev Dept                                                          1200 South St. Francis Drive                                             Santa Fe          NM      87502
North Carolina Department of Revenue                                              P.O. Box 25000                                                           Raleigh           NC      27640-0700
OHIO TREASURER OF STATE                                                           30 E. Broad Street - 9th Floor                                           COLUMBUS          OH      43215
OHIO TREASURER OF STATE                                                           PO BOX 182101                                                            COLUMBUS          OH      43218-2101
ORANGE COUNTY TAX COLLECTOR                                                       200 SOUTH CAMERON STREET             P.O. BOX 8181                       HILLSBOROUGH      NC      27278
ORANGE COUNTY TAX COLLECTOR                                                       200 South Orange Ave. 16th Fl.                                           ORLANDO           FL      32801
ORANGE COUNTY TAX COLLECTOR                                                       PO BOX 2551                                                              ORLANDO           FL      32802-2551
Pennsylvania Department of Revenue           Bureau of Receipts and Control       Department 280406                                                        Harrisburg        PA      17128-0406
PIMA COUNTY TREASURER                        BETH FORD                            PIMA COUNTY TREASURERS OFFICE        PO BOX 29011                        PHOENIX           AZ      85038-9011
PIMA COUNTY TREASURER                        BETH FORD                            PIMA COUNTY TREASURERS OFFICE        240 NORTH STONE AVE.                TUCSON            AZ       85701-1199
Recorder-Treasurer Town of Sophia                                                 100 E Railroad Ave.                                                      Sophia            WV      25921
Recorder-Treasurer Town of Sophia                                                 Box 700                                                                  Sophia            WV      25921
South Carolina Department of Revenue                                              P.O. Box 125                                                             Columbia          SC      29214-0101
STATE BOARD OF EQUALIZATION                                                       PO BOX 942879                                                            Sacramento        CA      94279-7072
State Comptroller                            Comptroller of Public Accounts       P.O. Box 149354                                                          Austin            TX      78714-9354
State of Michigan                            Michigan Department of Treasury      Austin Building                      430 W. Allegan Street               Lansing           MI      48922
State of Michigan                            Michigan Department of Treasury      P.O. Box 30324                                                           Lansing           MI      48909-7824
STATE OF WA DEPT. OF REVENUE                                                      2101 4th Ave Suite 1400                                                  Seattle           WA      98121
STATE OF WA DEPT. OF REVENUE                                                      P.O. BOX 34051                                                           Seattle           WA      98124-1051
                                                                                                                                                                                                   Case 18-80856




TAX COLLECTOR PALM BEACH                     ATTN BUSINESS TAX DEPARTMENT         301 NORTH OLIVE AVENUE , 3RD FLOOR                                       WEST PALM BEACH   FL      33401
TAX COLLECTOR PALM BEACH                     ATTN BUSINESS TAX DEPARTMENT         PO BOX 3353                                                              WEST PALM BEACH   FL      33402-3353
Treasurer of the State of Ohio               Ohio Department of Taxation          P.O. Box 16560                                                           Columbus          OH      43216-6560
Utah State Tax Commission                                                         210 N 1950 W                                                             Salt Lake City    UT      84134-0400
Virginia Department of Taxation                                                   P.O Box 26627                                                            Richmond          VA      23261-6627
WAKE COUNTY REVENUE DEPART                                                        301 S. McDowell St., Suite 3800                                          Raleigh           NC      27601
WAKE COUNTY REVENUE DEPART                                                        P.O. BOX 580317                                                          CHARLOTTE         NC      28258-0317
                                                                                                                                                                                                   Doc 20




Washington State Department of Revenue                                            2101 4th Ave Suite 1400                                                  Seattle           WA      98121
Washington State Department of Revenue                                            P.O. Box 47464                                                           Olympia           WA      98504-7464
West Virginia State Tax Department           Tax Account Adminstration Division   P.O. Box 1826                                                            Charleston        WV      25327-1826
                                                                                                                                                                                                   Filed 11/16/18
                                                                                                                                                                                                   Page 18 of 28




                                                                                               Page 2 of 2
                                                                                                       Utilities




                CreditorName                 CreditorNoticeName                               Address1                                 Address2        Address3                  City     State       Zip
ACUATIVE CORP.                                                                 1139 MOMENTUM PLACE                                                                    CHICAGO            IL       60689-5311
ACUATIVE CORP.                                                                 695 ROUTE 46, SUITE #305                                                               FAIRFIELD          NJ       07004
AMERICAN DISPOSAL SYSTEMS, INC                                                 4575 TORRESDALE AVE. Suite 1A                                                          PHILADELPHIA       PA       19124
AMERICAN ELECTRIC POWER                                                        P O BOX 40014                                                                          ROANOKE            VA       24022-0014
AMERICAN ELECTRIC POWER                                                        1 RIVERSIDE PLAZA SUITE 1600                                                           COLUMBUS           OH       43215-2372
APS                                                                            P.O. BOX 2906                                                                          PHOENIX            AZ       85062-2906
APS                                                                            400 NORTH FIFTH STREET                                                                 PHOENIX            AZ       85004-3999
AT&T                             SEE REMIT                                                                                                                            LOUISVILLE         KY       40290-1310
AT&T                             c/o BANKRUPTCY                                4331 COMMUNICATIONS DR                   FLR 4W                                        DALLAS             TX       75211
AT&T MOBILITY                                                                  PO BOX 6463                                                                            CAROL STREAM       IL       60197
AT&T MOBILITY                    c/o BANKRUPTCY                                4331 COMMUNICATIONS DR                   FLR 4W                                        DALLAS             TX       75211
ATMOS ENERGY                                                                   PO BOX 78108                                                                           PHOENIX            AZ       85062-8108
ATMOS ENERGY                                                                   THREE LINCOLN CENTER                     SUITE 1800                 5430 LBJ FREEWAY   DALLAS             TX       75240
AUDIOMATRIX                                                                    204 S COLLEGE DR                                                                       CHEYENNE           WY       82007
BECKLEY WATER COMPANY                                                          P O BOX 2400                                                                           BECKLEY            WV       25802-2400
BECKLEY WATER COMPANY                                                          119 S HEBER ST                                                                         BECKLEY            WV       25801
BGE                                                                            PO BOX 13070                                                                           PHILADELPHIA       PA       19101-3070
BGE                                                                            2 CENTER PLAZA                           110 WEST FAYETTE STREET                       BALTIMORE          MD       21201
BROWNING FERRIS INDUSTRIES       RALEIGH                                                                                                                              LOUISVILLE         KY       40290-1489
BROWNING FERRIS INDUSTRIES                                                     757 NORTH ELDRIDGE                                                                     HOUSTON            TX       77079
BULLSEYE TELECOM INC                                                           PO BOX 33752                                                                           DETROIT            MI       48232-3752
BULLSEYE TELECOM INC                                                           25925 TELEGRAPH ROAD                     SUITE 210                                     SOUTHFIELD         MI       48033
CENTURY LINK                                                                   PO BOX 1319                                                                            CHARLOTTE          NC       28201-1319
CENTURY LINK                                                                   100 CENTURYLINK DRIVE                                                                  MONROE             LA       71203
                                                                                                                                                                                                                Case 18-80856




CHAMPION ENERGY SERVICES LLC                                                   PO BOX 4190                                                                            HOUSTON            TX       77210-4190
CHAMPION ENERGY SERVICES LLC                                                   1500 RANKIN ROAD, SUITE 200                                                            HOUSTON            TX       77073
CHARTER COMMUNICATIONS                                                         PO BOX 742614                                                                          CINCINNATI         OH       45274-2614
CHARTER COMMUNICATIONS                                                         400 ATLANTIC STREET                                                                    STAMFORD           CT       06901
CHATHAM COUNTY UTILITIES                                                       P O BOX 600027                                                                         RALEIGH            NC       27675-6027
CHATHAM COUNTY UTILITIES                                                       964 East St, Suite 204 (2nd floor)                                                     Pittsboro          NC       27312
CINCINNATI BELL                                                                PO BOX 748003                                                                          CINCINNATI         OH       45274-8003
                                                                                                                                                                                                                Doc 20




CINCINNATI BELL                                                                221 East Fourth Street                                                                 Cincinnati         OH       45202
CINTAS FIRE PROTECTION                                                         P.O. BOX 636525                                                                        Cincinnati         OH       45263-6525
CINTAS FIRE PROTECTION                                                         3320 W Valley Hwy N Ste111                                                             Auburn             OH       98001-2457
CITY OF AUSTIN                                                                 PO BOX 2267                                                                            AUSTIN             TX       78783-2267
CITY OF BOISE                                                                  PO BOX 500                                                                             BOISE              ID       83701-0500
CITY OF BUFORD                                                                 2300 BUFORD HIGHWAY                                                                    BUFORD             GA       30518
CITY OF CHARLOTTESVILLE          UTILITY BILLING OFFICE                                                                                                               CHARLOTTESVILLE    VA       22902
CITY OF CHARLOTTESVILLE          UTILITY BILLING OFFICE                        PO Box 591                                                                             Charlottesville    VA       22902
CITY OF FOUNTAIN VALLEY                                                        PO BOX 512505                                                                          LOS ANGELES        CA       90051-0505
CITY OF FOUNTAIN VALLEY                                                        10200 Slater Avenue                                                                    Fountain Valley    CA       92708
CITY OF HOUSTON                  WATER DEPT                                                                                                                           HOUSTON            TX       77251
CITY OF HOUSTON                  WATER DEPT                                    4200 Leeland                                                                           Houston            TX       77023
CITY OF JACKSONVILLE                                                           231 E. FORSYTH STREET                                                                  JACKSONVILLE       FL       32202
                                                                                                                                                                                                                Filed 11/16/18




CITY OF NAPERVILLE                                                             PO BOX 71830                                                                           CHICAGO            IL       60694-1830
CITY OF NAPERVILLE                                                             PO BOX 71830                                                                           CHICAGO            IL       60694-1830
CITY OF NAPERVILLE                                                             400 S. Eagle St.                                                                       Naperville         IL       60540
CITY OF NEWARK                                                                 P.O. BOX 13447                                                                         PHILADELPHIA       PA       19101-3447
CITY OF NEWARK                                                                 220 South Main Street                                                                  Newark             DE       19711
CITY OF PASADENA-UTILITIES                                                     PO BOX 7120                                                                            PASADENA           CA       91109-7125
CITY OF PASADENA-UTILITIES       Municipal Services Payment Center/City Hall   100 N. Garfield Ave., Room N106                                                        Pasadena           CA       91109
CITY OF RALEIGH                  REV.COL. PRIV.LIC.TAX SEC.                                                                                                           RALEIGH            NC       27602-0590
                                                                               1st Floor Revenue Services Lobby 222 W
CITY OF RALEIGH                  Avery C Upchurch Municipal Complex            Hargett Street                                                                         Raleigh            NC       27602-0590
CITY OF SANTA MONICA             UTILITY BILL                                                                                                                         LOS ANGELES        CA       90030-0210
CITY OF SANTA MONICA             BUSINESS & REVENUE OPERATIONS                                                                                                        ARTESIA            CA       90702-7125
                                                                                                                                                                                                                Page 19 of 28




CITY OF SANTA MONICA             UTILITY BILL                                  1717 4TH STREET SUITE 250                                                              SANTA MONICA       CA       90401
CITY OF SANTA MONICA             Finance and Billing Collections               1717 4th Street Suite 150                                                              Santa Monica       CA       90401
CITY OF SEATTLE                  DEPT OF LIC.& CONSUMER AFFAIRS                                                                                                       SEATTLE            WA       98104-1893
CITY OF SEATTLE                  DEPT OF LIC.& CONSUMER AFFAIRS                700 5TH AVE                              PO BOX 34018                                  SEATTLE            WA       928124-4018
CITY OF TORRANCE                 TREASURERS OFFICE                                                                                                                    TORRANCE           CA       90503
CITY OF TORRANCE                 TREASURERS OFFICE                             3031 TORRANCE BLVD.                                                                    TORRANCE           CA       90503
COBB EMC                                                                       PO BOX 369                                                                             MARIETTA           GA       30061-0369
COBB EMC                                                                       1000 EMC PARKWAY                                                                       MARIETTA           GA       30060
COLORADO SPRINGS UTILITIES                                                     PO BOX 340                                                                             COLORADO SPRINGS   CO       80901
COLORADO SPRINGS UTILITIES                                                     111 S. CASCADE AVE                                                                     COLORADO SPRINGS   CO       90903
COLUMBIA GAS                                                                   PO BOX 9001847                                                                         LOUISVILLE         KY       40290-1847

COLUMBIA GAS                                                                   CSC-LAWYERS INCORPORATING OFFICE 50 WEST BROAD STREET, SUITE 1800                      COLUMBUS           OH       43215
COMCAST                                                                        P.O. BOX 37601                                                                         Philadelphia       PA       19101-0601




                                                                                                     Page 1 of 5
                                                                                     Utilities




              CreditorName                 CreditorNoticeName                    Address1                         Address2          Address3                 City   State     Zip
COMCAST                                                           P.O. BOX 34744                                                                   SEATTLE          WA    98124-1744
                                                                  1701 JOHN F KENNEDY BOULEVARD
COMCAST                                                           #C100                                                                            PHILADELPHIA     PA    19103
COMCAST                                                           810 4TH AVE                                                                      SEATTLE          WA    98104
COMMONWEALTH EDISON              BILL PAYMENT CENTER                                                                                               CHICAGO          IL    60668-0001
COMMONWEALTH EDISON              BILL PAYMENT CENTER              227 WEST MONROE STREET            FLOOR 7                                        CHICAGO          IL    60606
CONGRESSIONAL PLAZA ASSOCIATES   C/O FRIT PROPERTY #030-1080                                                                                       PHILADELPHIA     PA    19178-9320
CONGRESSIONAL PLAZA ASSOCIATES   C/O FRIT PROPERTY #030-1080      1626 E JEFFERSON STREET                                                          ROCKVILLE        MD    20852
CONSOLIDATED COMMUNICATIONS                                       PO BOX 30697                                                                     LOS ANGELES      CA    90030-0697
CONSOLIDATED COMMUNICATIONS                                       211 LINCOLN STREET                                                               ROSEVILLE        CA    95678
CONSUMERS ENERGY                                                  PO BOX 740309                                                                    CINCINNATI       OH    45274-0309
COUNTY OF SACRAMENTO                                              8475 JASKSON RD                                                                  SACRAMENTO       CA    95826 3904
COUNTY OF SACRAMENTO                                              6900 AIRPORT BOULEVARD                                                           SACRAMENTO       CA    94203
COX BUSINESS                                                      P.O. BOX 6058                                                                    CYPRESS          CA    90630-0058
CPS ENERGY                                                        PO BOX 2678                                                                      SAN ANTONIO      TX    78289-0001
CPS ENERGY                                                        CPS ENERGY - BANKRUPTCY SECTION   145 NAVARRO                 MAIL DROP 110910   SAN ANTONIO      TX    78205
CRAB ORCHARD-MACARTHUR PUBLIC    SERVICE                                                                                                           CRAB ORCHARD     WV    25827
CRAB ORCHARD-MACARTHUR PUBLIC                                     196 GLENVIEW ROAD                                                                CRAB ORCHARD     WV    25827
CULLIGAN OF SONOMA COUNTY                                         1236 CLEVELAND AVE                                                               SANTA ROSA       CA    95401-4730
CULLIGAN OF SW IDAHO                                              110 W 31ST ST                                                                    BOISE            ID    83714
DAYTON POWER & LIGHT COMPANY                                      PO BOX 740598                                                                    CINCINNATI       OH    45274-0598
DAYTON POWER & LIGHT COMPANY                                      1065 WOODMAN DRIVE                                                               DAYTON           OH    45432
DEEP ROCK                                                         PO BOX 660579                                                                    DALLAS           TX    75266-0579
DEEP ROCK                                                         10000 NORTH CENTRAL EXPRESSWAY                                                   DALLAS           TX    75231-4177
                                                                                                                                                                                       Case 18-80856




DEKALB COUNTY                    DIVISION OF INTERNAL AUDIT AND                                                                                    DECATUR          GA    30031-7020
DEKALB COUNTY                                                     1300 COMMERCE DR.                                                                DECATUR          GA    30030
DELMARVA POWER                                                    PO BOX 13609                                                                     PHILADELPHIA     PA    19101
DELMARVA POWER                                                    500 NORTH WAKEFIELD DRIVE                                                        NEWARK           DE    19702
DIGITAL SECURITY SYSTEMS                                          4245 CHALFONT PLACE                                                              Philadelphia     PA    19154
DIGITAL SECURITY SYSTEMS                                          11301 NORCOM ROAD                                                                PHILADELPHIA     PA    19154
Directv                                                           PO BOX 5006                                                                      CAROL STREAM     IL    60197
                                                                                                                                                                                       Doc 20




DIRECTV                                                           P O BOX 100746                                                                   PASADENA         CA    91189 0746
Directv                                                           2260 EAST IMPERIAL HIGHWAY                                                       EL SEGUNDO       CA    90245
DIRECTV                                                           2260 EAST IMPERIAL HIGHWAY                                                       EL SEGUNDO       CA    90245
DISH                                                              PO BOX 94063                                                                     PALATINE         IL    60094-4063
DISH                                                              9601 SOUTH MERIDIAN BOULEVARD                                                    ENGLEWOOD        CO    80112
DM RECYCLING INC                                                  P.O. BOX 60248                                                                   LOS ANGELES      CA    90060-0248
DM RECYCLING INC                                                  4822 70th AVE E                                                                  FIFE             WA    98424
DOMINION EAST OHIO GAS                                            PO BOX 26785                                                                     RICHMOND         VA    23261-6785
DOMINION EAST OHIO GAS                                            120 TREDEGAR STREET                                                              RICHMOND         VA    23219
DOMINION ENERGY VIRGINIA                                          P.O. BOX 26543                                                                   RICHMOND         VA    23290-0001
DOMINION ENERGY VIRGINIA                                          120 TREDEGAR STREET                                                              RICHMOND         VA    23219
DTE ENERGY                                                        PO BOX 740786                                                                    CINCINNATI       OH    45274-0786
DTE ENERGY                                                        ONE ENERGY PLAZA 2057 WCB                                                        DETROIT          MI    48226
                                                                                                                                                                                       Filed 11/16/18




DUKE ENERGY                                                       PO BOX 70516                                                                     CHARLOTTE        NC    28272 0516
DUKE ENERGY                                                       DUKE ENERGY CORPORATION           550 SOUTH TYRON STREET                         CHARLOTTE        NC    28202
DUKE ENERGY PROGRESS                                              PO BOX 2041                                                                      RALEIGH          NC    27698-0001
DUKE ENERGY PROGRESS                                              410 SOUTH WILMINGTON STREET                                                      RALEIGH          NC    27601
DUQUESNE LIGHT COMPANY           PAYMENT PROCESSING CENTER                                                                                         PITTSBURGH       PA    15230 0010
DUQUESNE LIGHT COMPANY           PAYMENT PROCESSING CENTER        411 SEVENTH AVENUE (6-1)                                                         PITTSBURGH       PA    15219
E.B. OREILLY SERVICING CORP                                       30 W. HIGHLAND AVENUE                                                            PHILADELPHIA     PA    19118
E.B. OREILLY SERVICING CORP                                       30 W. HIGHLAND AVENUE                                                            PHILADELPHIA     PA    19118
EAST BAY MUNICIPAL UTILITY       EBMUD PAYMENT CENTER                                                                                              OAKLAND          CA    94649-0001
EAST BAY MUNICIPAL UTILITY       EBMUD PAYMENT CENTER             375 11TH STREET                                                                  OAKLAND          CA    94607
EDCO DISPOSAL CORPORATION                                         P.O. BOX 6208                                                                    BUENA PARK       CA    90622-6208
EDCO DISPOSAL CORPORATION                                         6670 FEDERAL BLVD.                                                               LEMON GROVE      CA    91945
                                                                                                                                                                                       Page 20 of 28




EUGENE WATER & ELECTRIC BOARD                                     PO BOX 8990                                                                      VANCOUVER        WA    98668-8990
EUGENE WATER & ELECTRIC BOARD                                     500 EAST FOURTH AVENUE                                                           EUGENE           OR    97401-3167
FAIRFAX WATER                                                     8570 EXECUTIVE PARK AVENUE                                                       FAIRFAX          VA    22031
FLEXIP SOLUTIONS                                                  825 SPRINGDALE DRIVE                                                             Exton            PA    19341
FLEXIP SOLUTIONS                                                  740 SPRINGDALE DRIVE SUITE 155                                                   EXTON            PA    19341
FLORIDA POWER & LIGHT COMPANY    GENERAL MAIL FACILITY                                                                                             MIAMI            FL    33188-0001
FLORIDA POWER & LIGHT COMPANY    GENERAL MAIL FACILITY            2249 NW 1ST PLACE                                                                MIAMI            FL    33127
FORT COLLINS UTILITIES                                            PO BOX 1580                                                                      FORT COLLINS     CO    80522-1580
FORT COLLINS UTILITIES                                            222 LA PORTE AVE.                                                                FORT COLLINS     CO    80522
FRONTIER                                                          PO BOX 740407                                                                    Cincinnati       OH    45274-0407
FRONTIER                                                          PO BOX 2951                                                                      PHOENIX          AZ    85062-2951
FRONTIER                                                          1398 S. WOODLAND BLVD.                                                           DELAND           FL    32720-7731
FRONTIER                                                          FRONTIER COMMUNICATIONS           300 N MAIN STREET                              MIDDLETOWN       OH    45042
FRONTIER                                                          FRONTIER COMMUNICATIONS           2901 NORTH CENTRAL AVENUE                      PHOENIX          AZ    85012




                                                                                   Page 2 of 5
                                                                                                   Utilities




                CreditorName                          CreditorNoticeName                    Address1                                   Address2     Address3              City    State       Zip
FRONTIER                                                                   1398 S. WOODLAND BLVD.                                                              DELAND            FL       32720-7731
GAS SOUTH                                                                  PO BOX 530552                                                                       ATLANTA           GA       30353-0552
GEORGIA NATURAL GAS                                                        P.O. BOX 659411                                                                     SAN ANTONIO       TX       78265-9411
GEORGIA NATURAL GAS                                                        2700 International Tower Peachtree Center   229 Peachtree Street, N.E.              Atlanta           GA       30303-1601
GEORGIA POWER                                                              96 ANNEX                                                                            ATLANTA           GA       30396 0001
GOLD MEDAL ENVIRONMENTAL OF PA                                             1770 HURFFVILLE ROAD                                                                Sewell            NJ       08080
GRANITE TELECOMMUNICATIONS                                                 CLIENT ID #311                                                                      BOSTON            MA       02298-3119
GRANITE TELECOMMUNICATIONS                                                 100 Newport Avenue Extension                                                        Quincy            MA       02171
GREENE COUNTY                             GREENE COUNTY SANITARY ENG DEP                                                                                       XENIA             OH       45385-0340
GREENE COUNTY                             GREENE COUNTY SANITARY ENG DEP   667 Dayton-Xenia Rd.                                                                XENIA             OH       45385
GREENVILLE WATER                                                           PO BOX 687                                                                          GREENVILLE        SC       29602-0687
HELIX WATER DISTRICT                                                       PO BOX 501848                                                                       SAN DIEGO         CA       92150-1848
HELIX WATER DISTRICT                                                       7811 University Avenue                                                              La Mesa           CA       91942
HERITAGE BUSINESS SYSTEMS, INC                                             P.O. BOX 684                                                                        PENNSAUKEN        NJ       08110
HERITAGE BUSINESS SYSTEMS, INC                                             1263 Glen Avenue Moorestown                                                         Moorestown        NJ       08057
IDAHO POWER                               PROCESSING CENTER                                                                                                    SEATTLE           WA       98124-1966
IDAHO POWER                               PROCESSING CENTER                P.O. Box 34966                                                                      SEATTLE           WA       98124-1966
INDIANAPOLIS POWER & LIGHT CO                                              PO BOX 110                                                                          INDIANAPOLIS      IN       46206-0110
INDIANAPOLIS POWER & LIGHT CO                                              One Monument Circle                                                                 Indianapolis      IN       46206
IRVINE RANCH WATER DISTRICT                                                15600 SAND CANYON AVE                                                               IRVINE            CA       92618-3102
JEA                                                                        P.O BOX 45047                                                                       JACKSONVILLE      FL       32232-5047
JEA                                                                        21 W. Church Street                                                                 Jacksonville      FL       32202
LOS ANGELES DEPARTMENT                    OF WATER AND POWER                                                                                                   LOS ANGELES       CA       90030-0808
LOS ANGELES DEPARTMENT                    OF WATER AND POWER               111 N Hope Street                                                                   Los Angeles       CA       90012
                                                                                                                                                                                                       Case 18-80856




LUSK DISPOSAL SERVICE INC.                                                 P.O. BOX 300                                                                        BLUEFIELD         WV       24701
LUSK DISPOSAL SERVICE INC.                                                 1121 Frontage Rd                                                                    Princeton         WV       24740
METROPOLITAN TELECOMMUNICATION                                             P.O. BOX 9660                                                                       MANCHESTER        NH       03108-9660
MGC LANDSCAPING, INC                                                       3338 MORRELL AVE                                                                    Philadelphia      PA       19114
MIDAMERICAN ENERGY COMPANY                                                 PO BOX 8020                                                                         DAVENPORT         IA       52808-8020
MIDAMERICAN ENERGY COMPANY                                                 418 West Cedar St                                                                   Cherokee          IA       51012
MODERN WASTE                                                               4391 PELL DR STE G                                                                  Sacramento        CA       95838
                                                                                                                                                                                                       Doc 20




MODERN WASTE                                                               5445 Garfield Avenue                                                                Sacramento        CA       95841
MOULTON NIGUEL WATER                                                       PO BOX 30204                                                                        LAGUNA NIGUEL     CA       92607-0204
MOULTON NIGUEL WATER                                                       27500 La Paz Road                                                                   Laguna Niguel     CA       92677
NEW MEXICO GAS COMPANY                                                     PO BOX 173341                                                                       DENVER            CO       80217-3341
NICOR GAS                                                                  PO BOX 5407                                                                         CAROL STREAM      IL       60197-5407
NICOR GAS                                                                  1844 West Ferry Road                                                                Naperville        IL       60563
NORTH SHORE GAS                                                            PO BOX A3991                                                                        CHICAGO           IL       60690-3991
NORTH SHORE GAS                           Attn: Customer Service           200 E. Randolph St.                                                                 Chicago           IL       60601-6302
NW NATURAL                                                                 PO BOX 6017                                                                         PORTLAND          OR       97228-6017
OHIO EDISON                                                                PO BOX 3637                                                                         AKRON             OH       44309
OHIO EDISON                                                                2341 West National Road                                                             Springfield       OH       45504
OHIO VALLEY ENERGY SYSTEMS COR                                             200 VICTORIA RD                                                                     AUSTINTOWN        OH       44515
ONESOURCE COMMUNICATIONS                                                   4800 KELLER HICKS RD                                                                KELLER            TX       76244-9643
                                                                                                                                                                                                       Filed 11/16/18




ONTARIO MUNICIPAL UTILITIES                                                1333 S BON VIEW AV                                                                  ONTARIO           CA       91761
ORANGE RECYCLING SERVICES                 ATTN ACCTS. RECEIVABLE                                                                                               DURHAM            NC       27701
ORANGE RECYCLING SERVICES                 ATTN ACCTS. RECEIVABLE           1010 E. Pettigrew St.                                                               DURHAM            NC       27701
ORANGE WATER AND SEWER                                                     PO BOX 602659                                                                       CHARLOTTE         NC       28260-2659
ORANGE WATER AND SEWER                                                     400 Jones Ferry Road                                                                Carrboro          NC       27510
PALM BEACH COUNTY WATER                   UTILITIES DEPARTMENT                                                                                                 BOYNTON BEACH     FL       33437
PALM BEACH COUNTY WATER                   UTILITIES DEPARTMENT             9045 Jog Road                                                                       BOYNTON BEACH     FL       33437
PALM BEACH COUNTY WATER                   UTILITIES DEPARTMENT             P.O. Box 24740                                                                      West Palm Beach   FL       33416
PECO                                                                       PO BOX 37629                                                                        Philadelphia      PA       19101-0629
PECO                                      PECO Customer Service Center     2301 Market Street                          Stop N5-1                               Philadelphia      PA       19103
PECO ENERGY                                                                P.O. BOX 13437                                                                      PHILADELPHIA      PA       19101
PECO ENERGY                               PECO Customer Service Center     2301 Market Street                          Stop N5-1                               Philadelphia      PA       19103
                                                                                                                                                                                                       Page 21 of 28




PEOPLES GAS                               PEOPLES ENERGY                                                                                                       CHICAGO           IL       60687-0001
PEOPLES GAS                               Attn: Customer Service           200 E. Randolph St.                                                                 CHICAGO           IL       60601-6302
PEPCO                                                                      PO BOX 13608                                                                        PHILADELPHIA      PA       19101-3608
PEPCO                                     Corporate Offices                701 Ninth Street, N.W.                                                              Washington        D.C.     20068
PG&E                                                                       BOX 997300                                                                          SACRAMENTO        CA       95899-7300
PG&E                                                                       1 Market Ste 2400                                                                   San Francisco     CA       94105-1596
PHILADELPHIA GAS WORKS                                                     PO BOX 11700                                                                        Newark            NJ       07101-4700
PHILADELPHIA GAS WORKS                                                     800 W MONTGOMERY AVENUE                                                             PHILADELPHIA      PA       19122
PIEDMONT NATURAL GAS                                                       P O BOX 70904                                                                       CHARLOTTE         NC       28272-0904
PIEDMONT NATURAL GAS                                                       4720 PIEDMONT ROW DRIVE                                                             CHARLOTTE         NC       28210
PITNEY BOWES GLOBAL FINANCIAL SERVICES,
LLC                                                                        P.O. BOX 371887                                                                     Pittsburgh        PA       15250-7887
PITNEY BOWES GLOBAL FINANCIAL SERVICES,
LLC                                                                        1 ELMCROFT ROAD                                                                     STAMFORD          CT       06926-0700




                                                                                                Page 3 of 5
                                                                                                 Utilities




                CreditorName                  CreditorNoticeName                          Address1                              Address2       Address3              City    State       Zip
PNM                                                                        PO BOX 349                                                                     ALBUQUERQUE       NM       87103
PNM                                                                        414 SILVER AVE. SW                                                             ALBUQUERQUE       NM       87102
PORTLAND GENERAL ELECTRIC                                                  PO BOX 4438                                                                    PORTLAND          OR       97208-4438
PORTLAND GENERAL ELECTRIC                                                  4000 SE 82ND AVE.                   SUITE 1600                                 PORTLAND          OR       97266
POTOMAC DISPOSAL SERVICES OF                                               2813 JUNIPER STREET                                                            FAIRFAX           VA       22031-4401
POTOMAC DISPOSAL SERVICES OF                                               19050 WOODFIELD RD                                                             GAITHERSBURG      MD       20879
PPL ELECTRIC UTILITIES                                                     2 NORTH 9TH STREET CPC-GENNI                                                   ALLENTOWN         PA       18101-1175
PPL ELECTRIC UTILITIES                                                     827 HAUSMAN ROAD                                                               ALLENTOWN         PA       18104-9392
PSNC ENERGY                                                                P.O. BOX 100256                                                                COLUMBIA          SC       29202-3256
PSNC ENERGY                                                                4211 GLOBAL ST                                                                 RALEIGH           NC       27610
PUGET SOUND ENERGY               PAYMENT PROCESSINGBOT-01H                                                                                                BELLEVUE          WA       98009-9269
PUGET SOUND ENERGY               PAYMENT PROCESSINGBOT-01H                 PUGET SOUND ENERGY INC              10885 NE 4TH STREET NO. 1200               BELLEVUE          WA       98004
PURCHASE POWER                                                             PO BOX 371874                                                                  Pittsburgh        PA       15250-7874
PURE HEALTH SOLUTIONS INC                                                  P.O. BOX 644006                                                                CINCINNATI        OH       45264-4006
PURE HEALTH SOLUTIONS INC                                                  475 Half Day Road                   Suite 450                                  Lincolnshire      IL       60069
QWEST                            ATTN MULTIPLE DESK                                                                                                       DENVER            CO       80244-0001
QWEST                                                                      PO Box 3766                                                                    Omaha             NE       68103-3766
RAIDER FIRE PROTECTION                                                     P.O. BOX 7802                                                                  Mission Hills     CA       91346-7802
RECYCLING EQUIPMENT                                                        1008 18TH ST. NE                                                               HICKORY           NC       28603
RELIANT                                                                    P.O. BOX 1532                                                                  HOUSTON           TX       77251-1532
RELIANT                          Reliant - Dept. 0954                      1501 N Plano Rd.                                                               Richardson        TX       75081
REPUBLIC SERVICES #262                                                     8123 JONES RD                                                                  CLEVELAND         OH       44105-2046
REPUBLIC SERVICES #902                                                     P.O. BOX 78829                                                                 Phoenix           AZ       85062-8829
RESERVE ACCOUNT                                                            PO BOX 223648                                                                  Pittsburgh        PA       15250-2648
                                                                                                                                                                                                  Case 18-80856




RESERVE ACCOUNT                  Attn: PO Box 223648                       500 Ross Street Suite 154-0460                                                 Pittsburgh        PA       15262-0001
ROCKY MOUNTAIN POWER                                                       PO BOX 26000                                                                   PORTLAND          OR       97256-0001
ROCKY MOUNTAIN POWER                                                       1407 W North Temple                                                            Salt Lake City    UT       84116
SAN DIEGO GAS & ELECTRIC                                                   P.O. BOX 25111                                                                 SANTA ANA         CA       92799-5111
SAN DIEGO GAS & ELECTRIC         Customer Remittance Processing Services   Mailing Location 711D               1801 S. Atlantic Blvd.                     Monterey Park     CA       91754
SAN FRANCISCO PUBLIC UTILITIES   SF-WATER                                                                                                                 SAN FRANCISCO     CA       94120-7369
SAN FRANCISCO PUBLIC UTILITIES                                             525 Golden Avenue                                                              San Francisco     CA       94102
                                                                                                                                                                                                  Doc 20




SAN JOSE WATER COMPANY                                                     374 W SANTA CLARA ST                                                           SAN JOSE          CA       95196
SAN JOSE WATER COMPANY                                                     110 West Taylor Street                                                         San Jose          CA       95110
SHOPPING CENTER ASSOCIATES       C/O FEDERAL REALTY INVESTMENT                                                                                            PHILADELPHIA      PA       19178-9320
SHOPPING CENTER ASSOCIATES       Federal Realty                            1626 E. Jefferson Street                                                       Rockville         MD       20852
SMUD                                                                       PO BOX 15555                                                                   SACRAMENTO        CA       95852
SOCALGAS                                                                   PO BOX C                                                                       MONTEREY PARK     CA       91756-5111
SOUTHERN CALIFORNIA EDISON                                                 P.O. BOX 300                                                                   Rosemead          CA       91772-0001
SOUTHERN CALIFORNIA EDISON                                                 2244 WALNUT GROVE AVENUE                                                       ROSEMEAD          CA       91770
SOUTHERN CALIFORNIA EDISON CO.                                             P.O. BOX 600                                                                   ROSEMEAD          CA       91771
SOUTHERN CALIFORNIA EDISON CO.                                             2244 WALNUT GROVE AVENUE                                                       ROSEMEAD          CA       91770
SOUTHWEST GAS CORPORATION                                                  P.O. BOX 98890                                                                 LAS VEGAS         NV       89193-8890
SOUTHWEST GAS CORPORATION                                                  3401 EAST GAS ROAD                                                             TUCSON            AZ       85714
SPARKLETTS AND SIERRA SPRINGS                                              PO BOX 660579                                                                  DALLAS            TX       75266-0579
                                                                                                                                                                                                  Filed 11/16/18




SPARKLETTS AND SIERRA SPRINGS                                              SPARKLETTS                          200 EAGLES LANDING BOULEVARD               LAKELAND          FL       33810
SPECTRUM UTILITIES                                                         PO BOX 24550                                                                   COLUMBUS          OH       43224-0550
SPECTRUM UTILITIES                                                         642 BEAR RUN LANE                                                              LEWIS CENTER      OH       43035
SRP                                                                        P O BOX 2950                                                                   PHOENIX           AZ       85062-2950
SRP                                                                        1500 N. MILL AVE.                                                              TEMPE             AZ       85281
STANLEY SECURITY SOLUTIONS                                                 DEPT CH 10651                                                                  Palatine          IL       60055
STANLEY SECURITY SOLUTIONS                                                 6161 EAST 75th STREET                                                          INDIANAPOLIS      IN       46250
SWEETWATER AUTHORITY                                                       P.O. BOX 2328                                                                  CHULA VISTA       CA       91912-2328
SWEETWATER AUTHORITY                                                       505 GARRETT AVENUE                                                             CHULA VISTA       CA       91910
TECO TAMPA ELECTRIC                                                        PO BOX 31318                                                                   TAMPA             FL       33631
TECO TAMPA ELECTRIC                                                        702 NORTH FRANKLIN STREET                                                      TAMPA             FL       33602
THE ILLUMINATING COMPANY                                                   76 SOUTH MAIN ST                                                               AKRON             OH       44308-1812
                                                                                                                                                                                                  Page 22 of 28




TIME WARNER CABLE                                                          P O BOX 70872                                                                  CHARLOTTE         NC       28272-0872
TIME WARNER CABLE                                                          7910 Cresent Executive Drive # 15                                              Charlotte         NC       28217
T-MOBILE                                                                   PO BOX 742596                                                                  Cincinnati        OH       45274
TOWN OF CARY                                                               PO BOX 8049                                                                    CARY              NC       27512-8049
TRI-COUNTY ELECTRIC                                                        P.O. BOX 961032                                                                FORT WORTH        TX       76161-0032
TRI-COUNTY ELECTRIC                                                        600 N W Parkway                                                                Azle              TX       76020
TUCSON ELECTRIC POWER                                                      PO BOX 80077                                                                   PRESCOTT          AZ       86304-8077
TUCSON ELECTRIC POWER                                                      88 East Broadway Blvd, Suite 100                                               Tucson            AZ       85701
                                                                                                               ONE MERIDIAN BOULEVARD, SUITE
UGI ENERGY SERVICES, LLC                                                   UGIES OPERATIONS CENTER             2C01                                       WYOMISSING        PA       19610
UGI UTILITIES INC                                                          PO BOX 15503                                                                   WILMINGTON        DE       19886-5523
UGI UTILITIES INC                                                          225 MORGANTOWN ROAD                                                            READING           PA       19611
VECTREN ENERGY DELIVERY                                                    PO BOX 6262                                                                    INDIANAPOLIS      IN       46206-6262
VECTREN ENERGY DELIVERY                                                    1 NORTH MAIN STREET                                                            EVANSVILLE        IN       47711




                                                                                               Page 4 of 5
                                                                                                         Utilities




                CreditorName                  CreditorNoticeName                                 Address1                            Address2   Address3              City    State       Zip
VERIZON                                                                          PO BOX 920041                                                             Dallas            TX       75392-0041
VERIZON                                                                          P.O. BOX 17398                                                            BALTIMORE         MD       21297-0429
VERIZON                                                                          VERIZON COMMUNICATIONS INC          140 WEST STREET                       NEW YORK          NY       10007
VERIZON                                                                          VERIZON COMMUNICATIONS INC          140 WEST STREET                       NEW YORK          NY       10007
VILLAGE OF SCHAUMBURG                                                            P.O. BOX 68981                                                            SCHAUMBURG        IL       60168-0981
VILLAGE OF SCHAUMBURG                                                            101 Schaumburg Court                                                      Schaumburg        IL       60193
VIRGINIA NATURAL GAS INC                                                         PO BOX 70991                                                              CHARLOTTE         NC       28272-0991
VIRGINIA NATURAL GAS INC                                                         544 South Independence Boulevard                                          Virginia Beach    VA       23452
WASHINGTON GAS MD / VA DIV.                                                      P.O. BOX 96502                                                            WASHINGTON        DC       20090-6502
WASTE INDUSTRIES                                                                 PO BOX 890492                                                             CHARLOTTE         NC       28289-0492
WASTE INDUSTRIES                                                                 3301 Benson Drive, Suite 101                                              Raleigh           NC       27609
WASTE MANAGEMENT OF ARIZONA                                                      PO BOX 541065                                                             LOS ANGELES       CA       90054-1065
WASTE MANAGEMENT OF DENVER                                                       PO BOX 78251                                                              PHOENIX           AZ       85062-8251
WASTE MGMT OF NORTHERN COLORAD                                                   PO BOX 78251                                                              PHOENIX           AZ       85062-8251
WATER & WASTEWATER SERVICES      CITY TREASURER                                                                                                            SAN DIEGO         CA       92112-9020
WATER & WASTEWATER SERVICES      City of San Diego Public Utilities Department   Customer Care Center                PO Box 129020                         SAN DIEGO         CA       92112-9020
WATER REVENUE BUREAU-PHILA                                                       PO BOX 41496                                                              PHILADELPHIA      PA       19101-1496
WATER REVENUE BUREAU-PHILA       Philadelphia Water Department                   1101 Market Street, 5th Floor                                             PHILADELPHIA      PA       19107
WEST VALLEY COLLECTION                                                           1333 OLD OAKLAND RD                                                       SAN JOSE          CA       95112
WINDMILL WATER INC                                                               P.O. BOX 2174                                                             EDGEWOOD          NM       87015
WINDMILL WATER INC                                                               2942 Hwy. 333                                                             Edgewood          NM       87015
WINDSTREAM                                                                       PO BOX 9001013                                                            LOUISVILLE        KY       40290-1013
WINDSTREAM                                                                       PO BOX 9001908                                                            LOUISVILLE        KY       40290-1908
WINTER PARK CITY OF                                                              PO BOX 1986                                                               WINTER PARK       FL       32790-1986
                                                                                                                                                                                                   Case 18-80856




XCEL ENERGY                                                                      PO BOX 92002                                                              AMARILLO          TX       79120-6002
XCEL ENERGY                                                                      4701 Parkside Drive                                                       Amarillo          TX       79109
                                                                                                                                                                                                   Doc 20
                                                                                                                                                                                                   Filed 11/16/18
                                                                                                                                                                                                   Page 23 of 28




                                                                                                       Page 5 of 5
          Case 18-80856   Doc 20   Filed 11/16/18   Page 24 of 28



                              EXHIBIT C

                            Proposed Order




6953565                             2
                  Case 18-80856      Doc 20     Filed 11/16/18    Page 25 of 28




                     IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                 DURHAM DIVISION


In re:                                               )       Chapter 11
                                                     )
Advanced Sports Enterprises, Inc., et al.,1          )       Case No. 18-80856
                                                     )       (Joint Administration Pending)
                                                     )
                 Debtors.                            )
                                                     )

                    ORDER SHORTENING NOTICE AND SCHEDULING
                     EXPEDITED HEARING ON FIRST DAY MOTIONS

          This matter is before the Court on the Emergency Motion for an Order Shortening Notice

and Scheduling Expedited Hearing on First Day Motions (the “Motion”) of Advanced Sports

Enterprises, Inc., Advanced Sports, Inc., Performance Direct, Inc., Bitech, Inc. and Nashbar

Direct, Inc. (collectively, the “Debtors”). All capitalized terms used but not defined herein shall

have the meanings given to them in the Motion.



1
    The Debtors in this case, along with each Debtor’s case number, are: (i) Advanced Sports
    Enterprises, Inc., Case No. 18-80856; (ii) Advanced Sports, Inc., Case No. 18-80857; (iii)
    Performance Direct, Inc., Case No. 18-80860; (iv) Bitech, Inc., Case No. 18-80858; and (v)
    Nashbar Direct, Inc., Case No. 18-80859. Each Debtor is a North Carolina Corporation.




6953565                                          3
                  Case 18-80856       Doc 20     Filed 11/16/18     Page 26 of 28



          The Court has considered the Motion, the Declaration of Patrick Cunnane in Support of

First Day Motions and Applications, and other matters reflected in the record. It appears that the

Court has jurisdiction over this proceeding; that this is a core proceeding; that the relief sought in

the Motion is in the best interests of the Debtors, their estates, and their creditors; and that good

and sufficient cause exists for such relief.

          Accordingly, it is hereby ORDERED as follows:

          1.     The Motion is GRANTED.

          2.     A hearing will be held on the 20th day of November, 2018 at 1:00 o’clock p.m. in

Courtroom 1, United States Bankruptcy Court, Middle District of North Carolina, Venable

Center, Dibrell Building - Suite 280, 302 East Pettigrew Street, Durham, NC 27701 on the

motions and applications identified in Exhibit A to the Motion.

          3.     The Debtors are directed to serve a copy of this Order, together with copies of all

motions and applications identified in Exhibit A to the Motion, by (i) electronic mail2 (if

available), and (ii) by overnight courier (when a street address is available) or by next-day

United States mail (when no street address is available), upon the following: (i) the Office of the

U.S. Bankruptcy Administrator; (ii) the Debtors’ thirty (30) largest unsecured creditors on a

consolidated basis; (iii) the attorneys for any committee that may be appointed by the Court; (iv)

any creditor (and its attorneys, if known) that assert a secured claim against one of the Debtors,

including Wells Fargo Bank, N.A., EconoTrade Limited, Ideal Bike Corporation, Advanced

Holdings Co Ltd, PIDC Regional Center, LP VII, Amer Sports Winter & Outdoor Company,

Raymond Leasing Corporation, Hewlett-Packard Financial Services Company, M2 Lease Funds


          2
         The Debtors will also serve a copy of this Order, but not copies of the motions and
applications, via facsimile (if available).




6953565                                           4
                Case 18-80856       Doc 20     Filed 11/16/18     Page 27 of 28



LLC, Antares Capital LP, General Electric Capital Corporation, York Street Mezzanine Partners

II, L.P., and Ikon Financial Services, (v) the Internal Revenue Service and the North Carolina

Department of Revenue, (vi) the Attorney General for the United States, the U.S. Attorney for

the Middle District of North Carolina, and the North Carolina Attorney General’s Office, and

(vii) the U.S. Department of Labor and the North Carolina Department of Labor.

          4.   In addition to the service set forth above, the Debtors shall serve via overnight

courier (when a street address is available) or by next-day United States mail (when no street

address is available), this Order and following motions or applications on the additional parties

as indicated in Exhibit B to the Motion, as reflected below:

               a.     This Order and the Debtors' Motion for Entry of an Order Pursuant to 11
               U.S.C. §§ 105, 361, 362, 363, 364, and 507 and Fed. R. Bankr. P. 2002, 4001 and
               9014 (I) Authorizing Debtors and Debtors in Possession to Obtain Post-Petition
               Financing, (II) Authorizing Use of Cash Collateral, (III) Granting Liens and
               Super-Priority Claims, (IV) Granting Adequate Protection to Prepetition ABL
               Lenders, (V) Modifying the Automatic Stay, (VI) Scheduling a Final Hearing, and
               (VII) Granting Related Relief shall also be served upon the Debtors’ banks and
               the Debtors’ landlords as identified in Exhibit B to the Motion.

               b.     This Order and the Debtors’ Emergency Motion for Authority to (A)
               Maintain Certain Existing Depository Accounts, and (B) Continue Use of Related
               Business Forms shall also be served upon the Debtors’ banks as identified in
               Exhibit B to the Motion.

               c.     This Order and the Debtors’ Emergency Motion to Authorize Payment of
               Pre-Petition Wages, Payroll Taxes, Certain Employee Benefits, and Related
               Expenses, and Other Compensation to Employees shall also be served upon the
               Debtors’ banks as identified in Exhibit B to the Motion.

               d.     This Order and the Debtors’ Emergency Motion for an Order Authorizing
               the Debtors to Pay Pre-Petition Sales and Trust Fund Taxes and Related
               Obligations shall also be served upon the Debtors’ taxing authorities as identified
               in Exhibit B to the Motion.

               e.     This Order and the Debtors’ Emergency Motion For Interim and Final
               Orders (A) Prohibiting Utilities from Altering, Refusing, or Discontinuing Service
               on Account of Prepetition Invoices, (B) Deeming Utilities Adequately Assured of
               Future Performance, and (C) Establishing Procedures for Determining Adequate



6953565                                         5
                Case 18-80856        Doc 20     Filed 11/16/18     Page 28 of 28



               Assurance of Payment shall also be served upon the Debtors’ utilities providers as
               identified in Exhibit B to the Motion.

               f.     This Order and the Debtors’ Emergency Motion for Authority to Continue
               Pre-Existing Insurance Programs, to Maintain Insurance Premium Financing
               Programs, and to Pay Pre-Petition Premiums and Related Obligations shall also
               be served upon the Debtors’ insurance providers as identified in Exhibit B to the
               Motion.

               g.     This Order and the Debtors’ Emergency Motion for Interim and Final
               Orders: (I) Authorizing the Debtors to Assume the Consulting Agreement; (II)
               Authorizing and Approving Store Closing Sales Free and Clear of All Liens,
               Claims and Encumbrances; and (III) Granting Related Relief shall also be served
               upon the Debtors’ landlords as identified in Exhibit B to the Motion.

               h.      This Order and the Motion of Debtors Pursuant to 11 U.S.C. §§ 105, 365,
               and 554 for Approval of Global Procedures for (a) Rejecting Unexpired
               Nonresidential Real Property Leases, and (b) the Abandonment of De Minimus
               Assets shall also be served upon the Debtors’ landlords as identified in Exhibit B
               to the Motion.

          5.   The Debtors shall file a certificate of service with the Clerk of the Court certifying

the above-outlined service.

          6.   The Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.

                                    [END OF DOCUMENT]




6953565                                          6
